 
Exhibit 10.5
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 


Phase I Wind Farm Project of Inner Mongolia Xilingol League Tianhe Wind Energy
Development Co., Ltd. of GD Power
Contract of 49.3MW Wind Power Generating Set Facilities




Contract No.: GDNMGXNYABGQFDYQSB2010-001




Buyer: Xilingol League Tianhe Wind Energy Development Co., Ltd.
Seller: Wuhan Guoce Nordic New Energy Co., Ltd.






Date: June, 2010
Place: Hohhot City, China

 
 

--------------------------------------------------------------------------------

 

 
Contracting parties:
Xilingol League Tianhe Wind Energy Development Co., Ltd. (hereinafter referred
to as Buyer)
Wuhan Guoce Nordic New Energy Co., Ltd. (hereinafter referred to as Seller)

 
The Buyer and Seller have reached agreement and agreed to sign the Contract in
accordance with the following articles.
Concerning that the holding company of Xilinguolement Tianhe Wind
Energy Development Co., Ltd. is Inner Mongolia New Energy Development Co., Ltd.
of GD Power, so the Inner Mongolia New Energy Development Co., Ltd. of GD Power
shall be the authentication party of the Contract.
 
 
 

--------------------------------------------------------------------------------

 

Definitions
 
The terms used in this document and in the appendix are hereby defined.
1. “Buyer” refers to Xilingol League Tianhe Wind Energy Development Co., Ltd.,
including the legal representative, successor and assignee of the legal person.
2. “Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd., including the
legal representative, successor and assignee of the legal person.
3. “Contract” refers to this document and all parts of its appendix.
4. “Contract Price” refers to the part specified in Chapter 3 herein.
5. “Effective Date” refers to the effective date of the contract specified in
Chapter 17 herein.
6. “Technical Materials” refers to documents (including drawings, various
captions, standards and various kinds of software) related to the design,
manufacture, supervision, inspection, installation, debugging, acceptance and
performance acceptance test and technical instruction concerning the contractual
equipment and the wind farm, and files applied to the correct running and
maintenance of the contractual wind farm as specified in Appendix 3 of the
contract.
7. “Contractual Equipments” refers to the machines, device, materials, things,
special tools, spare parts and all other things that are to be supplied by the
seller in accordance with the contract; as listed and specified in Appendix 2 of
the contract.
8. “Supervision” refers to that the buyer dispatches or the buyer entrusts a
qualified supervisory organization to dispatch a representative or
representatives to supervise the quality of the key parts of the contractual
equipments provided by the seller and the production of the set parts at the
manufacturer of fan set parts in ways of documentary witness and on-site witness
during the process of manufacturing the contractual equipments. This kind of
quality supervision does not relieve the seller of liabilities for the quality
of the contractual equipment quality.

 
 

--------------------------------------------------------------------------------

 

9. “Supervision Representative” refers to the personnel dispatched by the buyer
or the supervisory organization entrusted by the buyer to conduct supervision of
the contractual equipment.
10. “Unit Set” refers to the generic terms of all the fan set, auxiliary
equipment and systems connected on one power line.
11. “Performance Acceptance Test” refers to the test to be made in accordance
with the requirements of Appendix 5 herein for checking the guaranteed
performance value specified in Appendix 1 of the contract.
12. “Assessment of the Power Characteristic Curve” refers to that the tenderee
designates the power curve inspection period at his own option according to the
wind status and production running at site within the quality guarantee period,
to conduct assessment of the power curve of each fan recorded by the central
monitoring system of the wind turbine or the power curve actually measured on
site in accordance with IEC61400-12 during the above inspection period.
13. “Preliminary Acceptance” refers to the buyer’s acceptance of the contractual
equipment of the set when the performance acceptance test results indicate that
the equipment have reached the guarantee value as stipulated in Appendix 1 of
the contract.
14. “Pre-acceptance” refers to the acceptance entering quality guarantee period
after meeting the pre-acceptance standards specified in the contract through
installation, debugging and trial run of the equipments supplied by the seller.
The pre-acceptance certificate is the documentary evidence indicating the
buyer’s acceptance of the pre-acceptance results and it shall be signed by both
parties after the unit set passes the 250-hour trial run.
15. “Quality Guarantee Period” refers to that after the unit set is qualified
with 250-hour trial run; during two years from the date when the two parties
sign the pre-acceptance certificate, the contractual equipment meet the
stipulations under the contract (including the guarantee values of the power
characteristic curve and the availability rate)

 
 

--------------------------------------------------------------------------------

 

16. “Final Acceptance” refers to the buyer’s acceptance of the contractual
equipment of the set after the quality guarantee period expires.
17. “Day, Month and Year” refers to the day, month and year by Gregorian
calendar; “Day” refers to 24 hours; “Week” refers to 7 days; “Year” refers to
365 days.
18. “Power Generation Farm” refers to Huitengliang Tianhe Wind Farm.
19. “Technical Service” refers to such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller. See
Appendix 7.
20. “Site” refers to the Huitengliang Tianhe Wind Farm. It is the place where
the buyer will install the contractual equipment.
21. “Mandatory Spare parts” refers to the spare parts required during the
installation and debugging.
22. “Generator Sets” refers to a complete set of system consisting of wind power
generator sets and their auxiliary equipment.
23. “Written Documents” refers to any manuscript, typed or printed documents
with an organization’s official seal or the signature of the legal
representative or its authorized person.
24. “Sub-contractor” refers to another legal person and her/his successor and an
assignee with the approval of this legal person who is subcontracted the five
large parts within the contractual scope of supply by the seller.
25. “Last Delivery” refers to that after the delivery of this batch of goods,
the total value of the delivered goods of the contractual equipment accounts for
over 98% of the price of such contractual equipment, and the undelivered
equipment shall have no impact on the installation, debugging and performance
acceptance test of the entire set.
26. “Equipment Defect" refers to such situations that the contractual equipment
(including parts, raw materials, castings and forgings, original parts and etc.)
fail to meet the requirements of performance and quality standard specified in
this contract as caused by design, fabrication error or ignorance of the seller.

 
 

--------------------------------------------------------------------------------

 

27. “Miscellaneous Freight” refers to the freight of road, water, railway, air
transportation for the delivery of contractual equipment from seller’s departure
station to the destination, as well as the insurance fee and all kinds of
expensed incurred during the transportation.
 
Chapter I Subject Matter of Contract
 
This contract is subject to the principle of trading voluntariness.
The equipment as agreed herein will be used in the Huitengliang Tianhe Wind
Farm.
1.1 Name, Specification (Model) and Quantity of Equipment
Equipment name: wind generating set;
Equipment specification (model): see technical specification;
Equipment quantity: see technical specification.
1.2 All equipment supplied by the Seller shall be totally new, technically
advanced, secure, economical, mature and reliable.
1.3 Technical specification, technical and economic indicators and performance
of the equipment shall be according to Appendix 1 hereof.
1.4 Scope of supply as to contractual equipment provided by the Seller shall be
according to Appendix 2 hereof.
1.5 Technical documentations provided by the Seller shall be according to
Appendix 3 hereof.
1.6 Delivery progress as to the Seller’s supply shall be according to Appendix 3
and Appendix 4 hereof.
1.7 Technical services provided by the Seller shall be according to Appendix 7
hereof.
1.8 Supervision, inspection and acceptance by the Buyer of the equipment
provided by the Seller shall be according to Appendix 5 hereof.
1.9 The Seller shall provide transport and insurance of the equipment.

 
 

--------------------------------------------------------------------------------

 

Chapter II Scope of Supply
 
2.1 See Appendix 2 hereof for scope of supply herein.
2.2 Scope of supply herein includes all devices, technical documentations,
technical services, special tools and spare parts; where any omission or lack of
items is found during the execution hereof, such items as devices, technical
documentations, special tools and spare parts, which are not included in the
list of delivery or packing list but are clearly defined in the scope of supply
by the Seller and are necessary for satisfying the requirements of performance
guarantee value upon contractual equipment as specified in Appendix 1 hereof, or
which are required for operation of the contractual equipment or meeting
examination and repair conditions, shall be for free supplied by the Seller,
without causing any expense to the Buyer.
 
Chapter III Contract Price
 
3.1 Total contract price is RMB 230 million Yuan (in words: RMB two hundred and
thirty million Yuan Sharp).
3.2 Total contract price includes any and all expenses arising out of or from
contractual equipment (inclusive of special lifting devices, tools and spare
parts), technical documentations, technical services, as well as any and all
expenses relating to this contract like taxes of the contractual equipment.
Equipment price herein includes taxes, technical documentation fees, loading
fees when the equipment is delivered, transport costs, packing charges of all
equipment and related expenses caused by importing matching devices for
contractual equipment, which shall be paid by the Seller.
3.3 See Appendix 6 for breakdown prices of the contractual equipment.
3.4 Total contract price shall remain unchanged during the period of validity
hereof.
 
Chapter IV Payment
 
4.1 The currency used in this contract is RMB.
4.2 The mode of payment is cash or bill.
4.3 Payment of contractual equipment expenses:
4.3.1 Advance:

 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

Where the following vouchers provided by the Seller have no error in examination
within [****] as from the date when this purchase contract is signed, the Buyer
shall pay to the Seller [****] of [****] as advance.
Ø
Irrevocable performance security issued by the Seller’s opening bank in favor of
the Buyer, whose amount is equal to [****] of [****] (one original and one
copy);

Ø
One legal original of financial voucher issued by the Seller, whose amount is
equal to [****] of [****];

Ø
The Seller shall give written notice to the Buyer of specific date of receiving
advanced according to the certificate of collection of payment issued by the
Seller’s bank.

4.3.2 Progress payment
Where the following vouchers provided by the Seller have no error in examination
within [****] as from the date when this purchase contract is signed, the Buyer
shall pay to the Seller [****] of [****] as stock payment.
Ø
One legal original of financial voucher issued by the Seller, whose amount is
equal to [****] of [****];

Ø
One copy of purchase contract for raw materials and purchased parts or relevant
certificates;

Ø
Production scheduling.

4.3.3 Payment after arrival of goods
The Seller shall deliver required sets of equipment to the place of delivery in
sequence of delivery and within specified time, and pay [****] of [****].
Further, the Seller shall supply to the Buyer the following vouchers, and shall
pay corresponding accounts within [****] after these vouchers have no error in
examination by the Buyer.
Ø
Detailed packing list of these sets (two originals and four copies);

Ø
Certificate of inspection for quantity and quality of these equipment (two
originals and four copies);



 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

Ø
Four copies of insurance contract for all risks of freight transport against
which the Seller purchases insurance with [****] of [****] in favor of the
Seller;

Ø
One original and four copies of “Inspection Certificate” for the batch of
equipment signed by the representative authorized by the Buyer;

Ø
One original of legal financial voucher for amount to be paid for each set,
issued by the Seller.

4.3.4 Installation payment
The Buyer shall, within [****] after the equipment is installed, [****] of
[****] according to the [****].
Ø
One original of legal financial voucher issued by the Seller, whose amount is
equal to [****] of total equipment price calculated according to the [****].

4.3.5 Pre-acceptance payment
The Buyer shall, within [****] after the equipment is adjusted and pre-accepted,
pay [****] of the [****] according to the [****].
Ø
One original of legal financial voucher issued by the Seller, whose amount is
equal to [****] of [****] calculated according to the [****].

Ø
Pre-acceptance certificate provided by the Seller and signed by the Seller and
the Buyer (two originals and four copies).

4.3.5 Quality assurance payment
[****] of [****] is used as equipment quality assurance money.
Where no quality problem arises one year as from expiration of quality assurance
period of the contractual equipment, all performance indicators reach assurance
values as provided for in the appendixes hereto, and the Seller provide the
following vouchers which meet no error in examination, the Buyer shall pay to
the Seller [****] of [****] within [****].
Ø
One original of legal financial voucher issued by the Seller, whose amount is
equal to [****] of [****].


 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

Where no quality problem arises [****] as from expiration of quality assurance
period of the contractual equipment, all performance indicators reach assurance
values as provided for in the appendixes hereto, and the Seller provide the
following vouchers which meet no error in examination, the Buyer shall pay to
the Seller [****] of [****] within [****].
Ø
One original of legal financial voucher issued by the Seller, whose amount is
equal to [****] of [****].

Ø
Four copies of final acceptance certificate for the contractual equipment.

4.4 As for time of payment, the date of acceptance of the Buyer’s bank is taken
as actual date of payment.
4.5 The Seller shall, according to execution progress of this contract and the
Buyer’s requirements, timely provide to the Seller the originals of value added
tax invoices for contract advance, stock payment, payment after arrival of
goods, pre-acceptance payment and quality assurance payment.
4.6 Payment of main sub-contract and outsourced equipment
As the Buyer has no direct contractual relation with contract sub-contractor and
outsourced equipment supplier, the payment of main sub-contract and outsourced
equipment herein shall be made by the Seller. Provided that main sub-contract
and outsourced equipment may not be delivered on schedule for some reason (where
the Buyer makes timely payment towards the Seller, while the Seller fails to
make timely payment towards contractor sub-contractor or outsourced equipment
supplier), so as to affect construction progress, the Buyer shall be entitled to
tentatively terminate payment towards the Seller. After the Seller pays to
contract sub-contractor or outsourced equipment supplier related accounts, the
Buyer shall continue making payment towards the Seller.
The Buyer’s behavior above does not constitute any breach, but the period shall
not exceed [****].
If the Seller still fails to make payment towards contract sub-contractor or
outsourced equipment supplier, the Buyer shall, for the sake of guaranteeing
construction progress, be entitled to make direct payment towards contract
sub-contractor or outsourced equipment supplier, which payment and relevant
interests (the Buyer’s deposit interests) shall be deducted from the next
payment due to the Seller from the Buyer.

 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

4.7 Deduction and payment of liquidated damages
If the Seller fails to execute the contract as required, related accounts shall
be paid to the Buyer [****] after the Seller receives written notice from the
Buyer and the certificate as to such liquidated damages, the Buyer shall also be
entitled to deduct such liquidated damages from performance security and any
account payable; if the Buyer incurs losses due to any manufacture quality
problem, related accounts shall be deducted from quality assurance money.
If the Buyer fails to execute the contract as required, related accounts shall
be paid to the Seller [****] after the Buyer receives written notice from the
Seller and the certificate as to such liquidated damages which is accepted by
the Buyer.
4.8 Any and all bank charges arising in the Buyer’s bank and relating to
contract performance shall be borne by the Buyer, while any and all bank charges
arising in the Seller’s bank and relating to contract performance shall be paid
by the Seller.
 
Chapter V Delivery and Transport
 
5.1 The delivery date and sequence of this contract equipment shall meet the
requirement of equipment installation progress and sequence of the project to
guarantee the timeliness and completeness of the assembly. See Appendix 4 for
the delivery time of the assembly.
5.2 Transport mode and delivery place
5.2.1 The transport of the contract equipment mainly adopts the road transport;
if meeting the special case, other transport modes can be adopted, but the
expenses will not change.
5.2.2 Delivery place of the contract equipment: delivery on the vehicle board of
the project site.
Main engine: the project site of the wind farm (on the vehicle)
Blade: the project site of the wind farm (on the vehicle)
 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
5.3 Within [****] from the date when the contract comes into force, the
seller shall provide names, total weight, total volume of each batch of goods,
primary delivery plan of delivery date and total product lists under the terms
of this contract and total packing lists corresponding to the delivery scope of
the contract, in accordance with the Appendix 4 of the contract.. [****] before
the start of the expected shipment of each batch of goods, the seller shall
notify the buyer of all the contents in Article (5.6) in written.
5.4 The delivery date of each batch of the contract equipment shall subject to
the actual time on the delivery order. This date shall be the basis for
calculating the penalty for later delivery of goods in the Article 10.9 of the
contract.
5.5 Within [****] after each batch of goods are ready and shipping
vehicles/ships are sent off, the seller shall notify the seller of the following
contents about this batch of goods in written.
Contract No.;
(1) Contract No.;
(2) Set No.;
(3) Goods delivery starting date;
(4) Names and codes of goods;
(5) Gross weight of goods;
(6) Total volume of goods;
(7) Total packed quantities and packing modes;
(8) Names, weight, volume and quantities of each product exceeding 20 tons
(including 20 tons) in weight and 9m×3m×3m in size. Center of gravity and
hoisting point must be indicated for each piece of such equipment (part) with
sketches attached;
(9) For special products (equipments or substances having special requirement
for environmental factors such as temperature and vibration and explosive,
flammable and poisonous substances and other dangerous products), special
indications must be made for its name, code, quality, special protective
measures, storage method and accident treatment methods;

 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

(10) Supply list of this batch of equipment.
5.6 Products not invoiced in Appendix 4 shall be delivered on the basis of
installation progress.
5.7 The buyer can dispatch a representative to the seller’s factory and shipment
station to check packing quality and monitor loading situation. The seller shall
inform the buyer of the delivery date [****] in advance. If the representative
of the buyer can not participate in inspection in time, the seller has the right
to send out goods. Inspection and monitoring of the above mentioned
representative may not relieve the seller of its due liabilities.
5.8 After the arrival of each batch of equipment, the buyer will notify the
seller to check the pieces of the goods at the designated arrival place. After
affirming that the appearance and packages of the goods are intact, the
authorized representative of the buyer will sign the “receiving bill” in
duplicate together with the site representative of the seller; the bills are
held by both parties separately.
If the packages are damaged in the process of transport, the authorized
representative of the buyer will examine the equipment or parts in damaged
packages together with the site representative of the seller. If the equipment
or parts are affirmed to be intact, the “receiving bill” can be signed. Once the
equipment or parts are found to be lost or damaged, the seller shall notify the
insurance company and the transportation department timely, and supply the
lacked goods as quickly as possible.
5.9 After taking over each batch of equipment, the buyer shall notify the seller
to open the cases for examination on site together within certain time. After
ensuring the completeness of the delivered goods, the authorized representative
of the buyer shall sign the “examination certificate” of quadruplication of this
batch of equipment with the site representative of the seller, each party holds
two copies. When opening the cases for examination of the import complete
equipment delivered to the site directly, the site representative of the seller
shall provide tow copies of the commodity inspection certificate of the import
complete equipment issued by the commodity inspection bureau to the buyer.

 
 

--------------------------------------------------------------------------------

 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

5.10 During the period of installation, debugging and quality guaranteeing
period, in case that spare parts in the buyer’s storage for replacing damaged
equipment or parts are used because of the damage or potential deflect caused by
the seller’s error or neglect, the seller shall [****], and the seller shall
[****] and notify the buyer.
5.11 The seller shall, in accordance with the provisions of Appendix 1 and
Appendix 3, provide technical materials needed for wind farm design,
construction supervision, adjustment, test, inspection, training, running and
maintenance to the sell batch by batch. See Appendix 3 for the quantity and
contents of the technical materials. The list of the foresaid technical
materials and the delivery schedule conforming to the provisions of Appendix 3
shall be listed separately.
5.12 The technical materials are delivered in the way of postal express. After
each batch of technical materials are delivered, the seller shall notify the
buyer of the delivery date, mail No.; detailed list of technical materials,
quantity and weight and contra ct No. etc. with fax within [****].
5.13 The actual delivery date is considered as the postal mark date on the
consignment notice of the postal department. This date will be used as the basis
for delay penalty calculation for any late document delivery according to
Article 10.10 of the contract.
If it is found that technical documents are missed, lost or damaged after
checked by representatives of the buyer or seller, the seller shall supplement
and provide to the site the missed, lost or damaged parts thereof for free
within [****] upon receiving notification of the buyer.
5.14 The seller shall deliver goods strictly in accordance with the delivery
schedule of the contract. If the buyer requires the seller to deliver goods in
advance due to the buyer’s factor, the seller shall do their possible to
cooperate, but the buyer shall notify the seller in advance, in order that the
seller has necessary time for production and transportation to satisfy the
requirement of delivery in advance. If it is the true reason that the actual
production cycle of the needed equipment and the transportation factor cannot
satisfy the buyer’s requirement of delivery in advance, the seller shall [****].
If the buyer requires the seller to postpone the goods delivery due to the
buyer’s factor, the seller shall do their possible to cooperate and deliver
goods as the new supply time required by the buyer, and the [****].

 
 

--------------------------------------------------------------------------------

 
 

5.15 Receiving unit: Xilingol League Tianhe Wind Energy Development Co., Ltd.
5.16 Mailing address of the technical materials:
Unit:
Address:
Post code:
5.17 Mailing address of the technical matching materials:
Unit: Xilingol League Tianhe Wind Energy Development Co., Ltd.
Address:
Post code:
 
Chapter VI Packing and Mark
 
6.1 All the goods delivered by the seller shall comply with provisions in the
national standard GB191-2000 packing, storage and shipping direction mark and
firm packages applicable to long-distance transport, repetitious moving, loading
and unloading specified by the goods carriage acceptance department to ensure to
deliver the goods safely to the installation site without any damage or
corrosion.
The packaging shall be complete and intact during transport, loading and
unloading process equipped with vibration-reducing and impact-proofing measures.
If the packages can not prevent the equipments from damages caused by vertical
and horizontal added speed during transport, loading and unloading process, the
buyer shall solve the problem in the design structure of equipments.
The seller shall properly paint to the contract equipment to adapt the
conditions of the long distance marine transportation and land transportation,
mass hoisting, unloading, long-term open-air storage and the requirements in
actual operation, thus to prevent from the damages caused by rain and snow,
humidity, rust, corrosion, shock, as well as mechanical and chemical damages. If
the packages and the prevention measures the seller adopting exist any flaw not
conforming to the foresaid requirements, which cause the contract equipment
damages (including rust-eaten), the seller shall undertake the responsibility to
repair or replace the damaged parts and bear all the expenses by himself.
 

--------------------------------------------------------------------------------


 
The seller shall package in accordance with the different forms and features of
the contract equipment. The packaging shall be equipped with protective measures
for preventing humidity, rain, mold, rust, corrosion and shock when needed
according to equipment characteristics to ensure that the goods are safely
delivered to the equipment installation site without any damage and corrosion.
Before product packaging, the seller is responsible for checking and cleaning
without foreign things left and guaranteeing complete parts and components.
6.2 The seller shall clearly mark component No. and part No. in the installation
daring for each bulked parts and components within the packing box. The mark
shall be easy to be identified and not easy to be lost or to be erased by
accident. The mark shall not impact the beautiful appearance of the whole
equipment and system after installation.
6.3 The seller shall print the following marks at the four neighboring sides of
each packing box in Chinese characters with striking unfading paint.
(1) Contract No.;
(2) Destination station;
(3) Names of supply and receiving units and the code of the receiving unit;
(4) Name of equipment, set No. and drawing No.;
(5) Box No. / Piece No.;
(6) Gross weight/net weight (kilogram);
(7) Volume (length × width × height, expressed with mm).
For goods with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport.

 
 

--------------------------------------------------------------------------------

 

According to the characteristics of the equipment and different requirements for
loading, unloading and transport, general marks such as “be careful”, “gently
place”, “upward”, “anti-rain”, “moisture proof”, “no upside-down”, “heat
frightening”, “be away from radioactive source and heat source”, “hoisting from
here”, “centroid”, “stacking load limit”, “stacking layers limit” and
“temperature limit” shall be marked at the obvious position of the box. The
marks shall conform to the provisions of GB191 and GB6388.
6.4 For nude packed goods, the above mentioned relevant contents shall be
indicated with metal label or directly on the equipment. Large goods shall be
equipped with sufficient support or packing cushions. The expenses shall be
borne by the seller.
6.5 Within each packing box, detailed packing list for names of sub-items,
quantity, price and set No. and drawing No., qualification certificate, quality
qualification certificate and technical description shall be attached and made
in duplicate. There shall be two copies of technical instruction and quality
certificate for product acceptance respectively in the packing box of the
purchased parts. Another two copies of the above materials shall be sent by
express.

6.6 Spare parts and special tools listed in Appendix 2 shall be packed
respectively, the indication shall be made at the external side of the packing
box and the word “spare parts” or “special tools” shall be marked as one-time
delivery.

6.7 The seller shall stick the label on the bulk attachments in package or in
bundle. The label shall be written in clear printing Chinese and marked the
relevant contents of Article 6.2.

6.8 Bulked parts for all equipment shall adopt good packing method and put into
suitable box, and send out within one vehicle if possible.

6.9 Latticed box and/or similar packages shall be capable of containing
equipments and spare parts that may not be stolen or damaged by other substances
or rain.

6.10 All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected. For the equipment needing
transportation with nitrogen (N2) protection, the nitrogen shall be inflated to
protect the equipment and the nitrogen gas cylinder with the indicating
instrument shall be equipped.


 
 

--------------------------------------------------------------------------------

 

6.11 The seller and/or other sub-contract shall not indicate any two boxes with
one box No.. The packing case shall be numbered in sequence; and in the whole
process of shipment, the order of the boxing numbers are consistent throughout.

6.12 For goods with bright and cleaning process surface in need of accurate
assembly, the process surface shall be protected with fine and durable layer (no
paint is allowed) to prevent the occurrence of rust corrosion or damages before
installation.

6.13 The seller shall use packages applicable for long-distance, repetitious
moving, rain prevention and humidity prevention for the technical materials
delivered. The cover of each technical material package shall indicate the
following contents:

(1) Contract No.;
(2) Names of supply and receiving units;
(3) Destination station;
(4) Gross weight;
(5) Box No. / Piece No..
Within each material package, one original and two duplicate copies of a
detailed list of technical documents indicating technical materials’ sequence
No., Document Item No., Name and pages shall be attached. The copies of the
materials submitted shall subject to the provision in Appendix 3.
6.14 Where the good are damaged or lost because of the bad packing or keeping of
the seller, anytime or anywhere, once validated, the seller shall be responsible
for timely repairing, replacement or compensation according to Chapter 10 of
this contract. When the goods are damaged or lost during the transport, the
seller is responsible for negotiate with insurance company and
transport-undertaking department, and at the same time shall supplement the
goods as soon as possible to the buyer to meet the demand of construction
period.
6.15 The side of the cabin is the marking of the buyer’s enterprise, which shall
be painted by the seller before delivery, and shall be sent to the seller by the
buyer in electronic mode one month before the equipment delivery.

 
 

--------------------------------------------------------------------------------

 

Chapter VII Technical Service and Liaison
 
7.1 The seller shall timely provide such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller.
7.2 The seller shall send representatives to the site of the contractual wind
farm to provide technical service and instruct the buyer through the process of
installation, partial trial run, debugging and start-up according to the
technical materials from the seller. And the seller shall also be liable for
solving any problem concerning manufacture quality and performance that arises
during installation, debugging and trial run.
7.3 The seller shall submit the plan for carrying out the services stated in
Article 7.1 and 7.2 in duplicate to the buyer by mail within 1 month after the
contract comes into effect.
7.4 Both parties shall determine the time of the technical liaison meeting
within 15 days after initialing the contract.
7.5 The buyer is entitled to participate in the seller’s technical design; the
seller is under the obligation to invite the buyer to participate in the
seller’s technical design when necessary and is also liable for the
interpretation of the design.
7.6 In case of big problems that call for the immediate negotiation of both
parties, either of the two parties can propose a meeting and generally the other
party shall agree to attend the meeting.
7.7 As to each meeting and other types of liaison, the meeting or liaison minute
shall be signed and enforced by both parties. In case the contract terms and
conditions are to be amended, it shall be approved by the legal representative
of both parties and the amended version shall be the standard. In case the
significant technical proposal and/or contractual price are to be amended, it
can only be enforced after it is submitted to the approval institute of the
original contract and approved.
7.8 In case the seller is to amend the scheme for installation, debugging,
running and technical service proposed by the seller and confirmed by both
parties at the meeting, the seller shall inform the buyer in written form for
confirmation. In order to meet the requirements of site conditions, the buyer
has the right to suggest alteration or amendment and shall inform the seller in
written form. The seller shall take full consideration and meet the requirements
of the buyer as possibly as it can.

 
 

--------------------------------------------------------------------------------

 

7.9 The buyer has the right to distribute the materials related to the
contractual equipments provided by the seller or the seller’s sub-contractor to
all parties involved in the project, and no forms of tort thus arises. However,
in no circumstances shall the materials be provided to the third party who is
not involved in the project.
7.10 As to the materials of the seller and the buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.
7.11 In case the seller’s sub-contractor needs part of the technical service
related to the contractual equipments or works in the site, it shall be
organized by the seller and approved by the buyer. All the expenses shall be
borne by the seller itself.
7.12 The seller (including subcontracting and outsourcing) shall undertake the
full liability for supply, equipment, technical interface and technical service
involved in the contract.
7.13 As to other equipments connected with the contractual equipments, the
seller is under the obligation to provide interface and technical cooperation
and no rise of the contract price.
7.14 The technicians who are sent to the site by the seller to offer services
shall be experienced and competent. The technicians shall be confirmed by the
buyer within 1 month after the contract comes into effect.
The buyer has the right to suggest replacing those who fail to meet the
requirements, and the seller shall assign new technicians recognized by the
buyer. In case the seller fails to make a timely reply to the request for
replacing incompetent technicians by the buyer within 5 days, it shall be
regarded as the delay of the project according to Article 10.11.
7.15 The seller shall be liable for the loss caused by the technicians’
negligence or faults in instructing the installation and debugging or by the
seller’s failure in assigning personnel for instruction according to the
requirements.

 
 

--------------------------------------------------------------------------------

 

7.16 Refer to Appendix 7 for the specific requirements for technical service and
liaison.
 
Chapter VIII Quality Supervision and Checking
 
8.1 Supervision
8.1.1 The seller should offer design, fabrication and checking standard catalog
of the contractual equipment to the buyer within 1 month from the effective date
of the contract. And the design, fabrication and checking standard shall conform
to the stipulations in Appendix 1 and 5.
8.1.2 The buyer will consign supervision units who are qualified to carry out or
the buyer itself carries out equipment construction supervision and test before
leaving factory under the instruction of the buyer or the supervision units, to
understand the instance of equipment assembling, checking, testing and casing
quality, and sign.
The standards of supervision test are the corresponding standards listed in
Appendix 1 and 5. The seller has the liability to cooperate with supervisors to
offer relative data and standards without assuming any charge from them in time.
8.1.3 Refer to Appendix 5 for the supervising range and detailed supervising
testing/witness item.
8.1.4 The seller should offer data as follows for the supervising test of the
supervising representatives and factory stationed representatives:
8.1.4.1 Before delivering equipment materials according to the contract,
producing plan of the whole equipment and producing schedule and checking
project per month should be offered.
8.1.4.2 Offer supervising content and checking time for equipment 7 days before
action.
8.1.4.3 Offer standards (including factory standard), drawing, data, craftwork
and practical craftwork course, checking record related to the equipment
supervision in the contract, and relevant files and copies as stipulated in
Appendix 5.
8.1.4.4 Give working and living convenience to the supervising representatives
and factory stationed representatives.
8.1.5 Supervising checking/witness (usually on-site witness) should not affect
the producing schedule in gear (not including shutdown checking when significant
problem appears), and should take practical producing course of the seller into
account.

 
 

--------------------------------------------------------------------------------

 

If supervising representatives can not arrive to the locale on the informed time
from the seller, testing work of the seller’s factory can be on the rails, with
the results in effect, but the supervising representatives have the right to
know, consult and copy the report and results of checking and testing after
(transfer to documentary witness).
If the seller checks separately without informing supervising representatives,
the buy will not accept the checking results, and the seller should, at its own
expense, test with the buyer’s representatives on the site.
8.1.6 Through supervision, when finding equipments and materials not matching
standards and casing in the contract, supervising representatives have the right
to make remarks and not to sign. And the seller should improve to ensure product
quality.
No matter the supervising representatives know or claim to know, the seller has
the responsibility to tell initiatively and timely the big quality defects and
problems through fabrication of contracted equipment. Keeping back is not
allowed and the seller should not handle separately when the supervising unit
knows nothing about it.
8.1.7 No matter supervising representatives are concerned with supervision and
leaving factory check, or supervising representatives attend supervision and
checking, and sign the supervision and check report, it can not be considered as
the seller unchaining the quality insurance responsibility under Chapter 10 of
the contract, and it can not prevent the responsibility the seller should take
on the equipment quality.
8.2   Factory Checking and Open package inspection
8.2.1 All contracted equipment/parts (including subcontracting and outsourcing)
applied by the seller should be check and test strictly through producing
process, and parts and/or the complete machine should be equipped and tested
before leaving factory. All the check, test and assembling should be recorded
formally. After the completion of the above work, the qualified ones can leave
the factory for delivery.

 
 

--------------------------------------------------------------------------------

 

And these formal recording documents and acceptance certification, as a part of
technique data, should be posted to the buyer for data save. Besides, the seller
should offer acceptance certification and quality certification in random files.
Test of 100% contractual equipment shall be ensured and relevant test report
shall be provided in the factory leaving test of the sets.
8.2.2 When products reach the destination, the buyer should reach the locale
timely after receiving the notice from the seller, and check the casing,
appearance and amount according to the waybill and packing list together with
the buyer. Any unconformity that is affirmed to be the seller’s responsibility
by the two parties should be solved by the seller.
After the product reaching the locale, the buyer should open the box and test
the amount, specs and quality as soon as possible. The buyer should inform the
date of box opening test to the seller 7 day before test, and the seller should
sent identifiers to attend locale test. The buyer should give working and living
convenience to the identifiers from the seller.
If the seller’s personnel do not reach the locale on time, the buyer has the
right to open the box and test separately, and the test results and records have
the effect to both sides and are the evidence in effect when the buyer claims
compensation to the seller.
If the buyer opens the box at his own option without notifying the seller, or
the buyer does not open the box after 3 months when each batch of equipment
reaches the site, the consequences incurred shall be undertaken by the buyer.
8.2.3 When any damage, defect, shortage or unconformity to quality standard and
criterion in the contract on the equipment for the seller’s reason is found
through locale test, record should made and be signed by both parties, each side
keeping one as the gist for claiming repairing and/or changing and/or
compensation; if the seller asks the buyer to repair the equipment, all the
repairing charge should be taken by the seller.
If damage or shortage for the buyer’s reason is found, the seller should offer
or change relevant parts as soon as possible after receiving notice from the
buyer, with all charge taken by the buyer.

 
 

--------------------------------------------------------------------------------

 

8.2.4 If the seller dissents the requirements of repairing, changing and
compensation from the buyer, he should bring forward it within 7 days after
receiving written notice from the buyer, or the requirements will come into
existence. If dissenting, the seller should send representatives to the locale
on his own expense to test again within 14 days after receiving the notice.
8.2.5 If representatives from the two parties can not be unanimous on the test
records, the buyer entrust an authoritarian and independent third party testing
institution / two-party authoritarian testing institution to test. The test
results have sanction to both sides and the test charge should be taken by the
responsible party.
8.2.6 When receiving compensation claim from the buyer under the Article 8.2.2
to 8.2.5 of the contract, the seller should repair, change or reissue the
shortage as soon as possible in accordance with the stipulations in Article
8.2.7, all charge, including fabricating, repairing, carriage, and insurance
should be taken by the responsible party. The compensation claim laid before
will be deducted from contract fulfilling guarantee or the next payment by the
buyer if the seller fails to pay it.
8.2.7 For the repairing, changing or shortage supplementing time of the
equipment or parts attributed to the seller, the seller shall repair, change, or
supplement the missed, lost, defective or damaged parts for free within ten (10)
days upon receiving the buyer’s compensation claim, as well as bear all the
direct expenses for delivering the products to the installation site and the
expenses paid by the buyer for such repair, change and supplement. For the
supplementing or changing time of equipment or parts for the seller’s reason, it
is shall be under the principle of no affection on the construction progress of
the wind farm. If it is can not be completed on time for some special reasons,
the seller shall submit a written report to the buyer; the time can be properly
prolonged upon the buyer’s written consent, but no later than 2 months after
discovering the defect, damage or shortage, or it will be solved under Article
10.11.
8.2.8 The time of the buyer claims for compensation on the tested product will
be not later than 6 months after the products being treated with open-case
inspection.
8.2.9 Check in Article 8.2.2 to Article 8.2.8 is only for the test of arrival
products. Though no problem is found or the seller has changed or repaired under
compensation claim, it can not be taken as the seller’s unchaining of quality
assurance responsibility under Chapter 10 and Appendix 1.

 
 

--------------------------------------------------------------------------------

 

Chapter IX Installation, Debugging, Trial Run and Acceptance
 
9.1 The contractual equipment shall be installed by the buyer according to the
technical documents, test criteria, drawing and instructions provided by the
seller. The seller shall be responsible for the debugging with trial run with
participation of the buyer. The entire installation process must be conducted
with the instruction of the technical servant of the seller on site. Important
procedures must be confirmed with the signature of the on-site technical servant
of the seller. The important procedures are provided by the seller (see Appendix
7).
During the installation process, if problems happen when the buyer does not
perform according to the specification of the technical materials of the seller
with the instruction of the on-site technical servant and without the
confirmation with the signature of the seller’s on-site technical servant, the
buyer shall be responsible for the problems (expect equipment problems) itself;
otherwise, the seller shall be liable.
9.2 Before the installation, the seller’s technician shall explain the
installation method and requirement. During the installation process, the
seller’s technician shall provide technical guidance and supervision service for
the installation, as well as participate in the inspection and test of the
installation quality of the contractual equipment with a view to meeting the
guarantee index and safe & stable running.
After the installation of each set of contractual equipment, both parties’
representatives shall get further check and confirmation of the installation,
and jointly sign an installation completion acceptance certificate in duplicate
with one copy for each party. However, the certificate can not release the
seller from the responsibility during the performance acceptance test and
guarantee period, as well as liability for the inconsistence of the technical
performance & guarantee and the contractual stipulations.
The acceptance of the contractual equipment after its installation shall be
carried out in accordance with Appendix 1 and 5.
9.3 After both parties sign the installation completion acceptance certificate,
the seller should carry out debugging in accordance with the technical
specification. 30 days before the debugging, the seller shall submit the
detailed procedure of debugging and both parties shall get negotiation by
consensus. During the installation and debugging, if the contractual equipment
fail to meet the provisions in Appendix 1, both parties shall jointly
investigate and handle with the issues and timely take measures to remove the
defects and/or make the successful proceeding of the installation and debugging.
The debugging time shall meet the demand of the site installation; otherwise it
will be treated as delaying construction period according to Article 10.11.

 
 

--------------------------------------------------------------------------------

 

9.4 After the qualification of the debugging and performance test, the wind
turbine shall get 240-hour, safe, continuous (except the factors beyond the wind
turbine), stable trail run under load in accordance with the running mode as
stipulated in Appendix 1. If the contractual equipment fails to pass the trial
run, the seller shall, at his own expense, repair, change the defective
equipment and repeat the trail run test. All the relevant expenses concerning
the trial run shall be borne by the seller.
After the qualified trial run of the unit set, both parties shall sign the
pre-acceptance certificate; and the contractual equipment shall enter into the
2-year quality guarantee period.
9.5 Performance acceptance test shall be conducted after all the equipment of
each set run stably and reach the rated output for 240 hours’ consecutive and
stable running. If the performance acceptance test fails to carry out on
schedule attributed to the seller, the test time shall be prolonged according.
The purpose of the performance acceptance test is to verify whether the
contractual equipment can meet all the technical index and guarantee index of
the function and performance. The buyer is responsible for this acceptance test
and the seller participates. Concerning that the assessment of the power curve
guarantee and availability shall be carried out during the quality guarantee
period, these two performance assessment shall not include in the performance
acceptance test.
After the performance acceptance test and the contractual equipment meet all the
performance guarantee value indexes as stated in Appendix 1, the buyer shall
sign a preliminary acceptance certificate together with the seller within 10
days in duplicate with one copy for each party.

 
 

--------------------------------------------------------------------------------

 

If the contractual equipment fail to meet one or several guarantee value indexes
as stipulated in Appendix 1 and 5 of the contract, it shall be treated according
to Article 9.6 and 10.6
9.6 Subject to the condition of not affecting safe and reliable run of the
contract equipments, if there is certain small flaw, and that the seller repairs
the above mentioned flaws within the agreed time by both parties, the seller may
agree to sign the performance pre-acceptance certificate.
9.7 If the first performance acceptance test can not reach one or several
performance guarantee values specified in Appendix 1 and 5, both parties shall
analyze the reasons together and clarify liabilities which shall be born by the
responsible party for taking measures, and conduct the second acceptance test
within 2 months after the completion of the first acceptance test.
If it is attributed to the seller, he shall, at his own expense, take measures
to make the second performance acceptance test meet the technical performance
and/or guarantee index. The seller shall bear all the direct expenses, including
but not limited to the following expenses:
Expenses for the seller’s technician participating in the second performance
acceptance test;
Expenses for the buyer’s personnel participating in repair;
Expenses for the tools and equipment used in the second performance acceptance
test;
Expenses for the materials and consumables, excluding the fuel, used in the
second performance acceptance test;
All the expenses for transportation and insurance in removing from or arriving
at the wind farm of the equipment and materials to be changed and/or repaired.
9.8 After the second performance acceptance test, if there are still one or
several indexes that can not reach the performance guarantee values specified by
the Appendix 1 and 5 of this contract, both parties shall study and analyze
reasons together and clarify liabilities:
If it is attributed to the seller, Chapter 10 of the contract shall be executed.

 
 

--------------------------------------------------------------------------------

 

If it is attributed to the buyer, this contractual equipment should be
considered as passing the preliminary acceptance, and within 10 days thereafter,
the representative of the buyer will sign the preliminary acceptance certificate
of this contractual equipment together with the representative of the seller in
duplicate with one copy for each party. But the seller is still obligatory to
take measures with the buyer to make the performance of the contract equipment
to reach the guarantee value.
9.9 240 hours after the stable running of the contractual equipment, if the
delaying period of the performance acceptance test caused by the buyer exceeds 6
months, within 15 days thereafter, the buyer shall sign the preliminary
acceptance certificate of the contractual equipment together with the seller.
9.10 Whether the performance acceptance test of the contract equipment is made
once or twice, the buyer will issue the final acceptance certificate within 15
days after finishing claim from the date when the preliminary acceptance
certificate is issued to one year according to the provision of Article 10.4.
9.11 Preliminary acceptance certificate issued according to Article 9.4 and 9.7
only prove that the equipment performance and parameters are accepted up to the
time when the performance acceptance certificate is issued according to the
contract requirement, but can not be considered as evidence for relieving
relevant liabilities of the seller for possible existing deflect that may cause
damage of the contract equipments. Likewise, the final acceptance certificate
shall also not be considered as evidence for relieving relevant liabilities of
the seller for possible existing deflect that may cause damage of the contract
equipments.
Potential deflect reforest to the potential danger of the equipment that can not
be found under normal situation during manufacturing and short-term running
process. The period of liability of the seller for correcting potential deflects
shall last for three years after the guarantee period expires. When such
potential deflect is found (through confirmation of both parties), the seller
shall repair or replace according to the specification of Article 5.11 and 10.3
hereof, as well as bear the relevant expenses.

 
 

--------------------------------------------------------------------------------

 

9.12 Anytime during the process of executing the contract, for the request of
the seller on checking testing, retesting, repairing or replacing work out of
the need of the seller’s responsibilities, the buyer shall make arrangement to
cooperate with the above mentioned work. The seller shall bear fees for
repairing, replacement or labors. If the seller entrusts constructor of the
buyer to process and/or repair and replace equipment, or there is re-work caused
by the error of the design drawings of the seller, instruction errors of the
seller, the seller shall pay fees to the buyer according to the following
formula: (all the fees are calculated according to the rate at the time when the
fees happen).
 
      P=ah+M+cm

 
      Among which:

P – total fees (Yuan)
 
      a – labor fee (Yuan/hour · person)

 
      h – person time (hour · person)

 
      M – material fee (Yuan)

 
      C – set & shift number (set · shift)

 
      M – set & shift fee for each equipment (Yuan/set · shift)

9.13 Whether the responsibility for the loss or damage of each set of the
contractual equipment is attributed to the buyer or the seller, the seller shall
firstly deliver the equipment for changing or supplementing the lost or damaged
equipment as soon as possible, and make determination on which party shall bear
the expenses for the above equipment later.
9.14 During the service life of the equipment, if the seller intends to stop
manufacturing or can not manufacture some spare parts, he shall timely recommend
the upgraded or substitute products for the spare parts to the buyer. If there
is no such upgraded or substitute products, the seller is liable for notifying
the buyer in advance, so that the buyer shall get sufficient time to make the
last order of the spare parte needed at the seller’s. Besides, the seller is
liable for proving the drawing, sample, tool, mould and technical specification,
etc. for the manufacture of these spare parts, to make the buyer manufacture the
spare parts needed for the contractual equipment by itself. However, the buyer’s
manufacture of these spare parts shall not form any infringement of the patent
and industrial design. The buyer shall return the foresaid articles after its
completion of use in the proper time and reasonable form and condition.

 
 

--------------------------------------------------------------------------------

 

9.15 Within 15 years from the effective date of the contract, the seller is
liable for providing all the new or improved running experiences and improved
information about technology & safety related to the project. The seller’s
provision of such documentary information shall not form any transfer of any
patent, technology and production license; and the buyer’s use of such
information shall not form any infringement. However, the buyer shall never
provide such information to any third party having no concern with the project.
9.16 Assessment of the guarantee power curve
During the quality guarantee period, the tenderee can, at his own option,
determine the power curve inspection period and organize the single-unit power
curve performance assessment according to the wind status and production running
at site.
The buyer shall organize the assessment acceptance of the power characteristic
curve and the seller participates. The assessment acceptance shall be verified
by the third party (refers to the test and/or authentication institute accepted
by the General Administration of Quality Supervision, Inspection and Quarantine
of the People’s Republic of China). For the verification method, refer to the
guarantee and assessment of the wind turbine power curve in “4.2 Quality
Guarantee” of Volume III Technical Specification.
If no third party accepted by both parties can be determined within 30 days from
the buyer’s consultation suggestion, the buyer himself shall be entitled to
employ an internationally accepted test and/or authentication institute or such
an institute accepted by the General Administration of Quality Supervision,
Inspection and Quarantine of the People’s Republic of China, and the assessment
results shall be the final. Expense for the first assessment shall be borne by
the buyer.
If the power curve performance assessment fails to meet the index, which is
attributed to the seller, he shall, at his own expense, make the contractual
equipment reach the assessment index with 3 months, and the expense for the
second assessment shall be borne by the seller. Even if the second assessment
meets the standard, the seller shall be liable for compensating the power sale
loss (power generation loss×on-grid price) corresponding to the power generation
loss resulted for the unqualified guarantee power curve during the period from
the commissioning of the fan to the qualification of the second assessment. For
the calculation method of the power generation loss, refer to the guarantee and
assessment of the wind turbine power curve in “4.2 Quality Guarantee” of Volume
III Technical Specification. If the second assessment acceptance is still
unqualified, it shall be regarded as the seller’s breach of contract and treated
according to Article 10.7.

 
 

--------------------------------------------------------------------------------

 

9.17 Assessment of the guarantee availability
The assessment period of the availability of the unit set and the single unit
shall last for 24 months from the signature of the certificate for successful
trial run. The availability shall be assessed annually (the assessment year can
be different from the calendar year). Refer to the assessment of the equipment’s
availability during the quality guarantee period in “4.2 Quality Guarantee” of
Volume III Technical Specification for the verification method. The assessment
expense shall be borne by the buyer. If the final acceptance fails to meet the
index, which is attributed to the seller, the quality guarantee period shall be
prolonged accordingly. The seller shall, at his own expense, make the
contractual equipment reach the assessment index with 3 months, and the expense
for the second assessment shall be borne by the seller. Even if the second
assessment meets the standard, the seller shall be liable for compensating the
power sale loss (power generation loss×on-grid price) corresponding to the power
generation loss resulted for the unqualified availability in such assessment
year. For the calculation method of the power generation loss, refer to the
assessment of the equipment’s availability during the quality guarantee period
in “4.2 Quality Guarantee” of Volume III Technical Specification. If the second
assessment acceptance is still unqualified, it shall be regarded as the
tenderer’s breach of contract and treated according to Article 10.7.
 
Chapter X Guarantee and Claim
 
10.1 Guarantee period of each set of contract equipment refers to two years (the
Final Acceptance Certificate is signed) since the Pre-Acceptance Certificate of
the contract equipment is signed and issued. The specific contents of the
guarantee period shall be carried out according to the relevant articles in
Chapter 9 and Chapter10.

 
 

--------------------------------------------------------------------------------

 
 
10.2 The Seller shall guarantee that the supplied contract equipment is
completely new with advanced and mature technology and fine quality, and the
model selection of the equipment conforms to the requirements of safety,
reliability, economic operation and easy maintenance.
The Seller shall guarantee that the technical data delivered according to the
Appendix 3 is complete, uniform, correct and accurate in contents and can meet
the design, installation, debugging, operation and maintenance requirements of
the contract equipment.
The guarantee period undertaken by Seller for each set of contract equipment
shall become due when the Buyer issues the Final Acceptance Certificate of the
contract equipment.
10.3 During the Contract execution period, if the equipment supplied by the
Seller is defective and the technical data is erroneous, or rework or rejection
is caused due to the wrong direction and negligence of the technical personnel
of the Seller, the Seller shall immediately replace and repair for free. If
replacement is necessary, the Seller shall bear all site installation costs, and
the replacement or repair term shall be within 1 month from the date when it is
confirmed that the responsibility shall be undertaken by the Seller, otherwise,
the Seller shall carry out in accordance with the Article 10.11.
The equipment damaged because the Buyer is not constructed and installed
according to the technical data, the drawing and the instruction manual provided
by the Seller and the guidance of the onsite technical service personnel of the
Seller shall be repaired and replaced by the Buyer, but the Seller shall liable
for supplying the parts for replacement as soon as possible, and shall transport
the emergency parts required by the Buyer in a fastest way. All costs shall be
borne by the Buyer.
10.4 After the guarantee period of each set of equipment specified in the
Contract is expired, the Seller shall issue the Final Acceptance Certificate for
guarantee expiration of the contract equipment to the Seller. The premise is
that the Seller shall accomplish claim and compensation lodged by the Buyer
before guarantee expiration. However, the Seller shall not be liable for the
loss due to improper maintenance, false operation and normal abrasion.

 
 

--------------------------------------------------------------------------------

 
 
10.5 During the guarantee period, if the Buyer finds that the equipment is
defective and does not meet the specifications of the Contract, and the Seller
shall be liable for it, the Buyer will have right to lodge a claim with the
Seller. If the Seller dissents, the two parties shall carry out according to the
Article 8.2.4 and Article 8.2.5. Otherwise, the Seller shall immediately repair
for free, replace, compensate or commit the Buyer to arrange overhaul after
receiving the claim documents of the Buyer. The replacement cost in the
installation site, the transportation expenses and the insurance expense shall
be borne by the Seller.
10.6 If the defective equipment is required to be replaced or repaired due to
the Seller’s responsibilities to cause the contract equipment to be stopped in
transit or its installation to delayed, the guarantee period of the contract
equipment shall be delayed correspondingly according to the actual delay time
for repair or replacement.
10.7 After the performance acceptance test specified in the Chapter 9, if one or
more guarantee indexes specified in the Appendix 1 are not reached after the
second acceptance test (due to the Seller’s reasons) and the power curve check
or the availability check does not reach the standards or there are quality
problems due to the Seller’s responsibilities, the Seller shall bear the
penalty, and the Buyer shall have right to select one or more of the following
remedial measures:
1) The quality guarantee period shall be prolonged, the Seller shall repair at
Seller’s expense and pay the energy output loss of the Buyer before reaching the
performance guarantee value in a penalty way, calculate the penalty time till
the Buyer signs the Final Acceptance Certificate after reaching the performance
guarantee value;
After submitting the penalty, the Seller shall be still liable for taking
various measures at the Seller’s expenses within the defined time of the Buyer
to ensure that the equipment reaches all performance indexes specified in the
technical part of the Contract, namely the date when the Buyer acknowledges that
the contract equipment can be accepted and issues the Final Acceptance
Certificate. If the Seller does not repair the defective contract equipment
within the defined term of the Buyer, the Buyer will have the right to ask other
qualified suppliers independently to eliminate the defects or unconformities to
the Contract, and all costs and risks thereof shall be borne by the Seller.

 
 

--------------------------------------------------------------------------------

 
 
2) The energy output loss of the Buyer within 20 years shall be calculated
according to discount rate 8%. After the Seller pays the above penalty, the
responsibilities of the Seller within the range of liability for compensation
shall be released, and the Buyer shall sign the Final Acceptance Certificate.
The performance penalty amount not reaching a penalty calculation unit shall be
calculated according to the actual deviation.
If more items or more points of the above performance guarantee indexes do not
reach the guarantee value simultaneously, the penalty limit is the sum of all
penalties.
The performance guarantee required in the Contract appendix and excluding in the
above articles shall be within the check range.
After submitting the penalties, the Seller shall still have reasonability to
provide the technical assistance, and shall take various measures (including
equipment replacement) to ensure that the equipment reaches all economic indexes
and the technical requirements of the Contract (see Appendix), and all costs
shall be borne by the Seller.
After the Seller pays all penalties, and the date when the replacements supplied
by the Seller are accepted by the Buyer, namely the date when the Buyer
acknowledges that the contract equipment can be accepted preliminarily and
issues the Preliminary Acceptance Certificate.
10.8 If the contract equipment has very serious defects due to the Seller’s
responsibilities during the guarantee period (if the equipment performances do
not reach the requirements, etc.), the guarantee period will be 1 year after the
defects are removed.

 
 

--------------------------------------------------------------------------------

 
 
10.9 If the Seller does not deliver in the delivery term specified in the
Appendix 4 of the Contract not because of the Buyer’s reasons or because the
Buyer requires delaying delivery (except the force majeure), the actual delivery
term shall be accounted according to the Article 5.1 and Article 5.4, and the
Buyer shall have the right to charge the penalties in the following proportions:
Delay for 1-4 weeks: the penalty amount of each week is 1 % of the amount for
the lately delivered equipment;
Delay for 5-8 weeks: the penalty amount of each week is 2 % of the amount for
the lately delivered equipment;
Delay for 9 weeks: the penalty amount of each week is 4 % of the amount for the
lately delivered equipment;
Delay for less than 1 week: the penalty amount is calculated according to one
week.
The total sum of the penalties for the lately delivered equipment shall not be
over 10 % of the total price of the contract equipment.
The Seller shall pay the penalties for late delivery, and the Seller’s
obligation of continuous delivery shall not be released according to the
Contract.
When the equipment with significant influences are delivered lately for over 3
months, the total sum of the penalties the Seller pays to the Buyer shall be
over 10  % of the total price of the contract equipment. At the same time, the
Buyer shall have the right to terminate partial or all articles of the Contract.
In the event of any conflict between other articles and this article of the
Contract, this article shall prevail.
10.10 If the data is not delivered on time in accordance with the Article 1.3
and Article 1.4 in the Appendix 3 of the Contract due to the Seller’s
responsibilities to seriously influence the construction progress, the Seller
shall pay the penalty of 10,000 Yuan for each item each day, and shall be
penalized at the double due to the serious subsequences caused to the project.
The late delivery time shall be subject to the specification of the Article
5.14.

 
 

--------------------------------------------------------------------------------

 
 
The Seller shall submit the matching data of the project design to the project
design unit within five days after receiving the Letter of Acceptance.
10.11 If the Seller causes delay during the contract execution process due to
delay, negligence and / or error of the technical service of the Seller, the
Seller shall pay 0.5 % penalties of the total price for the contract equipment
for construction period delay every week, and the compensation of the contract
equipment shall not be over 5 % of the total price of the contract equipment at
the utmost. The Seller shall pay the direct loss to the seller due to the
Seller’s technical service error or breach of the Contract.
10.12 The total sum of the penalties for the contract equipment borne by the
Seller in accordance with the Articles 10.7, 10.9, 10.10 and 10.11, whether for
single item or for more items, shall not be over 10% of the total price of the
Contract.
10.13 The Seller’s corresponding obligations specified in the Contract shall not
be released due to the payment of late delivery penalties.
10.14 If the Buyer delays in payment due to the Buyer’s reasons, the Buyer shall
pay the corresponding interests. The corresponding interests for Buyer’s delay
in payment shall be calculated according to the national deposit interest rate,
and the total interests shall not be more than 5% of the deferred payment
amount. The Seller shall not influence the delivery progress due to the late
payment of the Buyer.
10.15 The Seller shall guarantee that the time for the power transmission of the
first unit to the synchronization of the final unit is not more than 20 days
(the Buyer shall guarantee that the time for the power transmission of the first
unit to the final unit is not more than 10 days, and if any, it shall be
postponed according to the exceeding part); the Buyer shall deduct one
ten-thousandth of the total price of the Contract from the Seller for delay
every day due to the Seller’s reasons.
10.16 The time for synchronization of the final unit to pre-acceptance
accomplishment of all units shall not be more than 30 days; the Buyer shall
deduct power sales revenue loss from the total price of the Contract for delay
every day due to the Seller’s reasons.
10.17 Performance bond

 
 

--------------------------------------------------------------------------------

 
 
10.15.1 Within one month after the Contract becomes effective, the Seller shall
submit the performance bond to the Buyer before the Buyer pays the prepayment.
10.15.2 The performance bond is 10% of the total price of the Contract, which is
irrevocable and takes the Buyer as the beneficiary.
10.15.3 If the Seller does not fulfill the Contract and causes loss to the
Buyer, the performance bond shall be paid to the Buyer as the compensation to
the loss.
 
Chapter XI Issuance
 
11.1 The Seller shall cover all transportation insurances of 110% of the
contract equipment price in the insurance company for each set of contract
equipment by taking the Seller as the beneficiary according to the
transportation ways of water transportation, land transportation and air
transportation, and the insurance range is from the Seller’s warehouse to the
delivery site (including unloading).
11.2 If the Seller does not cover the transportation insurances for each set of
contract equipment, the Buyer shall have the right to deduct 20% of the freight
and miscellaneous charges from that of the contract equipment (and deduct the
insurance expenses of the equipment in the Contract) according to the Contract.
Moreover, the joint and several liabilities thereof shall be undertaken by the
Seller.
11.3 The Seller shall provide the Buyer the copy of the insurance contract
before 20 days each set of contract equipment is delivered; if the Seller does
not provide in time, the Buyer shall consider that the Seller does not cover the
insurances for the contract equipment, and shall carry out in accordance with
the Article 11.2.
11.4 If the each batch of contract equipment and / or documents delivered are
lost or damaged, the Seller shall contact the issuance company for claim. If
such loss or damage does not belong to the compensation range of the issuance
company, the Seller shall be liable for completing and replacing the equipment
or compensating the Buyer.
11.5 Life accident insurance
     The Seller shall cover the life insurance and other relevant insurances for
the onsite service personnel for exempting from the any compensation liabilities
of the Buyer and the relevant personnel thereof because the onsite service
personnel of the Seller make rule-breaking operations or guidance to injure
themselves and / or the Buyer and the onsite working personnel thereof, even the
compensation liability for death.

 
 

--------------------------------------------------------------------------------

 

Chapter XII Tax and fee
 
12.1 Seller will pay all the taxes and fees rated to this contract in accordance
with applicable national tax laws, codes and regulations.12.2 The prices
contained in this contract are tax included. Taxes and fees for equipment,
technical documents, service (including transportation) and imported
equipment/parts are all included in the contract prices and will be paid by the
seller.
 
Chapter XIII Subcontracting and Outsourcing
 
13.1 The Seller shall not subcontract the equipment / parts within the scope of
the Contract without the approval of the Buyer (including outsourcing of the
main parts). The contents and proportions to be subcontracted by the Seller
shall be approved by the Buyer, or the Seller shall not subcontract.
13.2 The Seller shall submit the pre-selection list and qualification data of
the subcontractors of partial equipment / parts and the suppliers of the
outsourced equipment within one month the Contact becomes effective after the
contents and proportions of the equipment / parts to be subcontracted and
outsourced within the scope of the Contract by the Seller shall be submitted to
the Buyer for approval. The Buyer shall review the documents of the
subcontractors and the suppliers of the outsourced equipment submitted by the
Seller within one month, and shall reply in written form after approval. The
Seller shall select the subcontractors and the suppliers of the outsourced
equipment from the lists approved by the Buyer, and shall inform the Buyer of
them in written form.
13.3 Seller has the independent and self-determined purchase right of the
materials and equipment and can choose any kind of purchase mode as deemed
proper by him. However, in terms of the issues concerning the subcontracted and
outsourcing equipment/parts, the seller shall sufficiently adopt the opinions
and suggestions proposed by the buyer, which are drawn from the actual running
experience and site investigation and research, so as to provide the buyer with
the products conforming to both parties’ technical requirements, as well as with
reasonable price.
 
 
 

--------------------------------------------------------------------------------

 
 
13.4 Technical service for the equipment/parts under subcontracting and
outsourcing will be handled according to Article 7.10, 7.11 and 7.12.
13.5 Seller shall assume all the liabilities under the contract for all the
subcontracted equipment and parts.
13.6 Refer to Appendix 8 for the subcontracting and outsourcing contents.
 
Chapter XIV Change, Modification, Suspension and Termination of the Contract
 
14.1 Once contract becomes effective, neither party is allowed to make
unilateral and arbitrary modification to the contract (including appendixes).
However, either party can propose suggestions to the change, modification,
cancellation or supplement of the contractual content in written form. Such
suggestion shall be notified to the other party in written form and signed for
confirmation by the two parties.
If the modification changes the contractual price and delivery progress, either
party shall submit the detailed explanation affecting the contractual price
and/or delivery time within 14 days after receiving the above modification
notice. Having been approved by the two parties and signed by the legal
representatives or entrusted agents (who should be entrusted by the authorized
representative in written form) of both parties, as well as being examined by
the original contract examining institute, the modified contract can come into
effect. The relevant parts after modification shall be copied to the relevant
institutes related to the original contract.
14.2 In case the seller has violation or refuses to perform the contract, the
buyer will notify such party in writing. The seller shall make corrections to
such violations or refusal within 14 days after receiving the notice and
confirming with no error. If the corrections cannot be carried out within 14
days, correction plan shall be proposed.
If the corrections fail or correction plan cannot be proposed, the buyer shall
reserve the rights to suspense the partial or full contract. For such
suspension, the buyer will not issue further change order. All the costs, loss
and claims incurred shall be borne by the seller. If there are other articles
available with regards to such violation, such articles will apply.

 
 

--------------------------------------------------------------------------------

 
 
14.3 If the buyer executes his suspension right, he shall be entitled to
suspense the payment of the suspended parts which is payable to the seller, and
claim back the advance payment to the seller of the suspended parts.
14.4 If the equipment cannot be delivered due to fault on seller side, seller
shall pay penalty to the buyer with the amount of 5% of the payment for the
equipment which is can not be delivered, as well as compensate for the direct
economic loss to the buyer.
14.5 If seller is under bankruptcy, ownership change (being merged,
consolidated, acquisitioned, dissolved or cancelled) or insolvency or carries
out operation under bankruptcy just for the interest of creditor, buyer has
rights to immediately notify in writing the seller or trustee-in-bankruptcy or
the new owner of the contract to terminate the contract or propose different
choices to trustee-in-bankruptcy, liquidator or the new owner of the contract.
Depending on their reasonable guarantee the performance of such contract, the
contract which was agreed to by buyer will be performed.
14.6 In case of occurrence related to Article 14.5, the buyer has rights to take
over the work related to the contractual equipment from the seller, and take
away all the contract equipment related design, drawing, instructions and
materials in the premises of seller at appropriate time. The ownership of such
items belongs to buyer. Seller will provide buyer with all the convenience for
such handling so that buyer can remove above design, drawings and materials.
Buyer will assume no liabilities for any direct or indirect claims against
seller from termination of such contract. In addition, both parties will reach
agreement on the evaluation of the performed part of the contract. Also they
will handle all the consequences because of advance contract termination.

 
 

--------------------------------------------------------------------------------

 

Chapter XV Force Majeure
 
15.1 Force majeure refers to severe natural disaster or calamity (such as
typhoon, flood, earthquake, fire or explosion etc.), war (no matter declared or
not), rebellion, commotion, etc. Any party of the contract , because of force
majeure , and execution of the contract was influenced , will delay the time
limited of pursuing the obligation of contract with the time limit equal to the
duration of force majeure , but can not adjust the price of the contract due to
delay caused by force majeure.
15.2 The party influenced by force majeure should notify by fax about the detail
of force majeure to the other party after the occurrence of force majeure, and
deliver the proving documents issued by the authority to the other party within
3 days. The party influenced should try his best to reduce the influence and the
delay caused, once the influence of force majeure is finished, he should notify
the other party.
15.3 If both party estimate that the influence of force majeure might be
prolonged to over 120 days, each party should solve the execution problem of
this contract through friendly negotiation (including delivery, installation,
debugging and acceptance, etc.).
 
Chapter XVI Settlement of Contract Disputes
 
16.1 Any and all disputes arising from or in connection with this contract shall
be settled by both parties through friendly negotiation; if no agreement can be
reached, such disputes shall be referred to high managements of both parties for
mediation; if it fails, both parties agree that either party may submit such
disputes to the Arbitration Committee as provided for herein for arbitration.
16.2 The Arbitration Committee shall be Wuhan Arbitration Committee.
16.3 The place of arbitration shall be Wuhan.
16.4 The arbitration award shall be final and binding upon both parties, and
both parties shall strictly follow the arbitration award.
16.5 Any and all expenses arising from or out of the above processes shall be
borne by the losing party, except otherwise specified in the said arbitration
award.
16.6 During arbitration, except the issues submitted to arbitration, this
contract shall continue to be fulfilled.
 
 
 

--------------------------------------------------------------------------------

 

Chapter XVII Entry into Effect of the Contract
 
17.1 When the following condition having been met, the contract shall enter into
effect:
This contract is formally signed by the legal representatives or entrusted
agents (who should be entrusted by the authorized representative in written
form) of each party, and sealed with the special seal for contract.
17.2 Effective term of the contract
The effective term will start from the effective date of the contract till the
issuance of “Final Acceptance Certificate”, completion of the compensation,
goods delivery and goods payment.
 
Chapter XVIII Miscellaneous
 
18.1 This contract shall be subject to the Law of the People’s Republic of
China.
18.2 All appendixes hereto, bidding documents, tendering documents,
clarification documents and such written documents as minutes, letters and faxes
confirmed by both parties shall constitute an integral part of this contract,
and shall have equal legal force. Where these appendixes and the terms hereof
conflict or have vague concepts, the latter shall govern; where the documents
prepared in different time conflict or have vague concepts, latest ones shall
apply.
18.3 Contractual obligations taken by both parties hereto shall not go beyond
the provisions hereof, and either party shall have no authority to make any
statements, representations, commitments of any kind or take any action which
shall be binding upon the other party.
18.4 This contract lays out the terms of responsibilities, obligations,
compensation and remedial of both parties. Either party shall not be obliged to
bear responsibilities, obligations, compensation and remedial not specified
herein.
18.5 Without prior permission of the other party, either party shall not
transfer or assign to any third party part or whole of rights or obligations
under this contract.
18.6 Except for the purpose of contract performance, the documents and files
provided by both parties to each other under this contract shall not be provided
to any third party which is not involved in “contract equipment” and related
projects.

 
 

--------------------------------------------------------------------------------

 

18.7 The Seller shall guarantee that the use by the Buyer of contract equipment,
services and files for the purpose as provided for herein or any part hereof is
free from any infringement claim raised by a third party as to patent, trademark
or industrial design right.
If any infringement claim from a third party arises, the Buyer shall give prompt
notice to the Seller within 7 days, and the Seller shall be responsible for
negotiating with the third party and shall indemnify and protect the Buyer from
any damages caused by the third party’s claim in terms of legal and economic
liabilities.
Both parties hereto shall appoint two authorized representatives, who shall be
responsible for directly handling technical and business problems as to
“contract equipment”. The names and addresses of these two authorized
representatives shall be notified to the other party at the same time when this
contract comes into effect.
18.8 Where any and all correspondences, notices or requirements put forward by
either party to the other party are formally written and transmitted by hand or
delivered by registered letter, express, telegram, fax or e-mail to the address
of the other party as specified hereinafter, they shall be deemed to have been
formally received by the other party.
18.9 This contract is written in Chinese, and all documents like notices,
technical documentations, specifications, minutes and letters arising during
contract performance shall be written in Chinese. All documents of imported
equipment like technical documentations and specifications shall have Chinese
version.
18.10 This contract is executed in eight originals and ten copies; the Buyer
keeps five originals and ten copies, and the Seller holds three originals.
18.11 The addresses of both parties hereto are as follows:

 
 

--------------------------------------------------------------------------------

 

Signature Page

 
Buyer
Seller
Name
Xilingol League Tianhe Wind Energy Development Co., Ltd.
Wuhan Guoce Nordic New Energy Co., Ltd.
Address
 
No. 86, Nanhu Avenue, East Lake Development Zone, Wuhan City
Postcode
 
430205
Contact
Liu Hongzhong
Zhang Weijun
Tel
0471-4505546
027-87985099
Fax
0471-4505546
027-87985699
E-mail
liuhz7776@163.com
market@gc-nordic.com
Bank of deposit
 
China Merchants Bank, Wuhan Guanggu Sub-branch
Account No.
 
127902268510202
Taxpayer's Registration No.
 
420101792400140



Signatures:
Buyer: Xilingol League Tianhe Wind Energy Development Co., Ltd. (sealed)
Seller: Wuhan Guoce Nordic New Energy Co., Ltd. (sealed)
Signatory: Huang Xiawei (signature)
Signatory: Qi Na (signature)
Signing date: June 18, 2010
Signing date: June 18, 2010
Authentication party: Inner Mongolia New Energy Development Co., Ltd. of GD
Power
Special seal for contract of Inner Mongolia New Energy Development Co., Ltd. of
GD Power 1501050046384 (sealed)
Signatory: Huang Xiawei

 
 
 

--------------------------------------------------------------------------------

 
  
Appendix 1：Description on composing and technical performance of contract
equipment
 
1. Spec. & model
 
Guoce Nordic GCN1000/56.6 system is asynchronous grid connection wind turbine
generator. Its rating power is o.986 MW, consists of horizontal axis, double
blades, tubular tower with upwind. Its service life of design is 20 years.
 
2. Technical description
 
The GCN100/56.6 system is designed to transfer wind energy into electric energy
by using a lighter and simpler wind generator than a traditional one.
 
The scope of operating temperature of GCN100/56.6 system is between -40ºC and
40ºC, and so is that of its survival temperature; it is suitable for operating
in place where the altitude is below 100m, and the design service life for all
the system and its key components is not less than 20 years.
 
In order to ensure its smooth operation at the temperature of -40ºC, the system
shall be designed to fully meet the requirements for low-temperature operation
in terms of mechanical, hydraulic pressure, cooling and electrical conditions.
 
All the key components and structural members shall use cold resistant
materials, for example, use QT400-18AL for wheel hub, and Q345E for nacelle
classis, support cylinder and turbine tower and so on. The operating working
temperature of hydraulic system and hydraulic oil is also -40ºC. The cooling
system shall be added with water-and-glycol mixed solution with the mixture
ratio of 45%/55% (to be adjusted), to ensure that it doesn’t freeze at -40ºC.
Lubricating system of main gear case is equipped with oil heater which may
automatically start when the temperature is below -5ºC.
 
In addition, all the electrical cabinets are equipped with active heating system
to prevent the over-low temperature in the cabinet. Meantime, touch screen or
liquid crystal screen shall use model of cold resistant to ensure system’s
normal operation under low temperature. The main cable shall be dedicated
cold-resistant torsional cable which may carry out torsion operation at 40ºC.
 
Under the extreme weather conditions, the GCN1000/56.6 system can withstand
extreme wind with the speed of 55.8m/s (limiting value of 10s). Under normal
operation, the GCN1000/56.6 system, thanks to its unique flexible design, may
alleviate load fluctuations caused by factors such as wind variation (e.g.
unstable air flow produced by wake flow in turbulent flow and wind field) and
wind shear and so on, so as to substantially lengthen the system’s structural
life-time.

 
 

--------------------------------------------------------------------------------

 
 
Particular flexible yawing system is to make the blower fan towards the correct
wind direction combining with active yawing and passive yawing operation.
Simultaneously, provide flexible damp connection for wind turbine nacelle
chassis and turbine tower. Flexible and good damp design eliminates vibration
accumulation caused by any load in the structure.
 
When the Wind Turbine Generator System stops in the maximum wind speed, blower
fan design must consider the ultimate load, ultimate load keeps a direct
proportion with the exposed area in the wind. Two blades design under this
environment has the least exposed area in the wind which relatives to the three
blades wind turbine. According to the calculation of static state load, the load
of blower fan under other situation is the same as the above: for example, over
run in case of electric grid failure, fast change of wind direction and etc.
 
The GCN1000/56.6 set belongs to slender design with the slender flexible tower.
Blade, blades, turbine tower and other parts are easy to generate vibration. In
order to maintain low load, calculating carefully the characteristic frequency
of all parts and aforesaid attenuation yawing system and generator vibration are
very necessary. For the purpose of better dynamic characteristic of wind
generator, the complicated service condition of the entire wind generator will
need a large amount of computer calculation and simulation.
 
The fixed pitch speed loss type power regulation and control under high wind
speed is an important character to realize simple design. Other important simple
design will be realized through the integration of yawing system (this system
doesn’t need the yawing brake device commonly) and principal axis gear-box.
 
Chassis design provides a compact structure for blower fan, round section steel
chassis connects with the gear casing with flange.
 
All the above-mentioned characters enable total weight of blower fan with double
blades oscillation axis design 25% less than other wind generator with the same
power.
 
Det Norske Veritas has authenticated the design.
 
Blades
 
Blades are made of fibre glass reinforced resin. Bolt to the wheel hub through
steel strap crimp connection to the blade root. Paint the external plastic resin
layer of blade into grey and polish, and reduce air resistance.
 
Blade tip can be rotated through internal device, and stop the blower fan
operation if necessary. Prevent the deflexion of blade tip through hydraulic
pressure column of wheel axle under normal operation. The blade tip rotation can
become spoiler through releasing the pressure of hydraulic cylinder if
necessary.

 
 

--------------------------------------------------------------------------------

 
 
Wheel hub
 
Design of wheel hub is compact with lighter weight, and distance from principal
axis of gear-box to the center of wheel hub is short. Wheel hub is made of
nodular cast iron. The so-called rocker design reduces the fatigue load of the
entire wind generator.
 
Hydraulic pressure component in the wheel hub can control the blade tip, which
can be overhauled through the manhole on the wheel axle. Power is supplied
through slip ring. Elliptical hole on the blade flange can adjust the blade
angle of attack. When maintenance is required, wheel hub can be locked.
 
Gear-box
 
Planet gear-box will increase low rotating speed of impeller to high rotating
speed suitable for the generator operation. Gear-box includes also principal
bearing, which makes the wind generator very compact. Gear-box flange is
connected to the chassis composed with pipes. Adopt splash lubrication and
realize heat emission by connecting radiator of generator with liquid heat
emission circulation. Temperature sensor indicates oil temperature and closes
the wind generator when oil temperature is too high. Sensor measures oil tank
temperature and fast bearing temperature. Two system of heating devices
installed on the oil tank area in order to preheat lubricant in cold weather.
 
High-speed shaft and machinery brake
 
Counter shaft is connected with brake disc and two flexible brake sheets. Two
brake sheets adopt brake pad without asbestos. When hydraulic pressure device is
releasing（passive system）, brake sheet closes through spring. Control system
will monitor the abrasion and malfunction of brake sheet.
 
Chassis and support cylinder
 
Steel welding round column chassis is very compact, and easy to be manufactured.
Gear casing flange is connected to the front side of chassis, generator is
connected to the back side of chassis, and lower part of chassis connects with
yawing bearing through elastic material. Elastic material is used for absorption
of vibration, so as to prevent the vibration of gear casing and generator being
transmitted to the turbine tower, otherwise it may generate noise. Maintenance
personnel can realize maintenance through manhole on the yawing bearing and
chassis.
 
Nacelle
 
Nacelle provides an indoors maintenance space with a standing height for the
maintenance person. The nacelle is bolted with upper part and lower part made of
fibre glass reinforced polyester.
 
There is a heat exchanger on the external top of nacelle for emitting surplus
heat of gear casing and generator. The lightning rod and wind speed anemoscope
are installed on the external top of nacelle. These equipments on the top can be
maintained through the door of nacelle top (If maintain out of nacelle, the
protective measures should be done).

 
 

--------------------------------------------------------------------------------

 
 
Nacelle has set personnel safety rope tying point, including safety rope tying
points to entering the nacelle and top.
 
Sealing of the nacelle is good, which can prevent the entry of blowing dust with
reliable rain proof and moisture resistance.
 
Yawing system
 
Chassis is connected with nacelle through yawing bearing, and realize blower fan
towards wind direction. Three planet gear-box will operate on the inside gear of
yawing bearing driven by hydraulic motor.
 
Under all operation conditions – yawing or not yawing - yawing system realizes
small breadth and damped weaving movement of the entire wind power nacelle. Only
when maintenance is required, yawing system will be locked and no movement is
allowed.
 
The yawing system has automatic unmooring function, the setting condition of
yawing counter can guarantee automatic unmooring and reset after the cable reel,
simultaneously, the system has set cable reel protection device, once the
automatic unmooring function is failure, while cable reel to certain extent, the
cable reel protection device will send accident signal of emergency stop.
 
Electric system
 
The electric system includes high-slip asynchronous generator. The parameter is
as follows:
 
Model
 
Wound-primary type asynchronous generator
Nominal power
 
1000kw
Number of poles
 
4
Rated voltage
 
690V
Rated current of stator
 
920A
Rated speed
 
1560 / minute
Rated slip
 
4%(±0.1%)
Rated power factor
 
0.91(0.98-1 after power factor compensation)
Frequency
 
50HZ
Phases
 
Three phase
Efficiency
 
97%
Winding temperature rise
 
H class (appraise by F class)
Winding of stator
 
△
Cooling-down method
 
Water-jacket cooling-down
Structural style
 
IMB10
Vibration
 
≤2.8mm/s


 
 

--------------------------------------------------------------------------------

 
 
Noise
 
GB10069(equivalent of IEC60034-9 )
Protection grade
 
IP54(attached resistor of rotator is IP23)
Insulation grade
 
H class(not less than F class)
Rotation direction
 
Clockwise(from drive end to generator)
Operating mode
 
S1 (continuous)
Weighting
 
≤ 6000kg

 
Power can be transmitted to the tower bottom through flexible cable enwinding to
two directions.
 
Turbine tower
 
Column cone shaped turbine tower is welded with steel sheets. Maintenance
personnel enter from the door on the ground. Vertical ladder is set in the
tower, which is equipped with drop safe guardrail. Clean the surface of turbine
tower by sand-sweeping and paint for corrosion protection, and color should be
the same with blade.
 
According to the different situation on the spot, equip turbine tower with
different height, so as to adapt to the situation on the island, bank and sea.
 
Control system
 
Control system is embedded system based on a microprocessor. Control system
controls the operation of entire wind generator, as well as the wind generator
stillness or idling in breeze, connect with generator under normal rotating
speed, adjust orientation and wind direction of wind generator, and unmooring（by
rotating the nacelle）if necessary, control all functions, turn off the blower
fan in case of emergency or wind power too strong. Information transmission of
the blower fan control system will be done through fibre-optical (The mode of
control system needs to be determined).
 
If the brake moment of generator disappears, if electric component failure or
electric grid fluctuation, the blower fan will accelerate to high rotating
speed. The control system can safely handle these situation and brake through
complicated steps. The control system will send out common stop instruction if
any parameter failure, such as electric grid voltage（electric grid failure）,
rotating speed, power, temperature, vibration and etc. Emergency stop will be
implemented in case of control system failure through “Watch-dog” function.
Control system machinery brake can be realized through cutting off the power of
hydraulic pressure solenoid valve by releasing blade top hydraulic cylinder
pressure. Blade tip acts through centrifugal force, while brake sheet acts
through mechanical spring. When electric grid fails, brake will start due to
power off. Any action of machinery brake or blade tip spoiler will make the wind
generator to reduce to safe low rotating speed.

 
 

--------------------------------------------------------------------------------

 
 
The final safety measure is that there is a safety valve in the hydraulic
pressure component of wheel hub, it will release oil in the oil cylinder to
control blade tip if hydraulic pressure is too high, at this time, and the
blower fan stays in over speed status. And then spoiler function will reduce the
blower fan rotating speed.
 
The wind generator shall be equipped with the function of voltage penetration to
guarantee it can’t be cut off from the electric grid when voltage of electric
grid fluctuates, also the braking system of wind generator shall be taken
complete measures for preventing oil leakage and fire.
 
The control system shall possess perfect network function to meet communication
protocol of dispatching system, thus realizing the bidirectional data
transmission of dispatching system.
 
Hydraulic system
 
Hydraulic system mainly consists of hydraulic pump station, oil circuit, control
component and actuating mechanism to be as the power of brake device. Brake
device is installed on the fast axis, brake disc material should comply with the
requirements of low temperature, and dynamic balancing test should be made
before ex-factory. The unit has equipped with two independent brake system, so
as to guarantee that any condition of the wind generator unit（including load off
of electric grid failure）and wind wheel rotating speed stops at maximum rotating
speed. Blade tip spoiler operates based on aerodynamic force principle, which
will be used directly on the ferries wheel.
 
Lightning protection system
 
Design standards of lightning protection system should meet the following
requirements:
 
1. IEC61024        lightning protection of building
 
2. IEC61312        Protection of Lighting Electromagnetic Induction Pulse
 
3. IEC61400-24     Lightning Protection of Wind Turbines
 
4. GERMANISCHER LIOYD-IV-1 Wind Power Generation System
 
5. IEC60364-5-534    Electrical installations of buildings
Part V: Selection and Installation of Electrical Equipment
Section 534: Over-voltage Protection Element
 
6. IEC61643-1     Performance Requirements for Surge Protective Devices
Connected to Low-voltage
 
7. GB50057-1994   Design code for protection of Structures against lightning
 
The flowing description is for the whole system
 
(1) Generator will earth through main control cabinet. Main control cabinet
includes also the rheostat installed between generators and grounding.
 
(2) Chassis connects with foundations through special cable.

 
 

--------------------------------------------------------------------------------

 
 
(3) Main control cabinet of electric apparatus connected with grounding steel
bar to the foundation. Main control cabinet also includes rheostat installed
between generator and grounding. Rheostat exists between 220V and grounding. If
any over pressures, rheostat connects quickly with grounding.
 
(4a) Diameter to connect foundation cable 185 mm2
 
(4b) Nacelle connects with turbine tower through slip ring
 
(5) Fast axis electric separation
 
 
(6)
Control system shall possess perfect lightning protection capacity. Optic cable
connection shall be adopted between fans and fan and control system. Grounding
of control system shall meet requirements of relevant standard. Input amount
shall be designed with sound lightning protection device. The control system
shall adopt copper conductor with specified section area as the main grounding
wire, and each control cabinet shall be connected with main grounding wire using
cooper conductor with section area up to standard.

 
Figure of lightning protection system of tower foundation
 
[fig9.jpg]
 
Figure 9
 
(6) Grounding cable diameter connecting to foundation is 185 mm2.
 
(7) Grounding cable diameter connecting to transformer is 240 mm2. Transformer Y
connects at 690V side.
 
(8) Turbine tower flange connects with grounding steel bar of power distribution
cabinet of the turbine tower.
 
(9) Grounding steel bar will be installed in the cabinet of the tower bottom and
install breaker.
 
(10) Grounding copper wire ring. If other grounding system should be selected,
the grounding copper wire ring can be replaced.

 
 

--------------------------------------------------------------------------------

 
 
Monitoring
 
The central monitoring system is designed to carry out real-time online
monitoring and control for all wind-driven generators, control the start and
stop of all generators, conduct fixed value adjustment, and realize other
functions such as displaying the controlling operation window, generating and
printing the report forms, man-machine interface, lodging, alarming, post
disturbance review, analysis and so on, it also possesses the function of
automatic system fault recovery. And the monitoring system shall be such that no
technical data will lose under communication interrupt and all the data shall be
stored for twenty years.
 
All the transmission and control cables shall be installed in wind farm to
connect all wind-driven generators with the central monitoring system. Cables to
be used for data transmission shall be connected together through simple and
stable means.
 
The central monitoring system shall be applied with graphic and text display in
Chinese, possess multi-functional interface, and can connect with dispatching
and communication system to realize data upload as well as safely transmit data
to remote monitoring center.
 
The functions shall include but are not limited to the following items:
 
l
displaying the following parameters: (including single machine and all the
system)

 
1.
real-time active power and reactive power

 
2.
voltage )V), three-phase effective value

 
3.
frequency (Hz)

 
4.
current (A), three-phase effective value

 
5.
power factor

 
6.
wind wheel’s rotate speed (rpm)

 
7.
generator’s rotate speed (rpm)

 
8.
running time (h), (display of all generators respectively)

 
9.
control board’s running time (h)

 
10.
wind generator’s state

 
11.
actual effective generated energy (kWh)

 
12.
locate wind speed (m/s), active yawing angle

 
13.
generator’s temperature (ºC), (display of all generators respectively)

 
14.
gear case’s temperature (bearing and gear of high speed shaft) (ºC)

 
15.
gear’s oil temperature (ºC)

 
16.
nacelle’s ambient temperature (ºC)

 
17.
state of mechanical brake


 
 

--------------------------------------------------------------------------------

 
 
18.
daily, monthly and yearly generated energy of each wind generator, the total
daily, monthly and yearly generated energy of all wind generators, and total
generated energy of both each generator and all generators during previous time

 
19.
fault and outage lodging within twenty years

 
20.
monthly, yearly or other designated period’s power curve statistics

 
21.
Box-type substation’s state, temperature and current

 
22.
converting data into other formats such as excel

 
23.
Functions of data statistics, analysis and summary, which may be self-defined to
summary all the data and make analysis after being exported.

 
24.
function of emergency review to review all information of wind generator and
generate curve or report forms

 
Cutting off the machine, displaying and sending alarming signal and again
automatically start it, in case of the following conditions:
 
 
1.
low wind speed

 
 
2.
over-high wind speed

 
 
3.
cable release

 
 
4.
electric network failure

 
In case of any other stopped states, the wind generator shall be able to be
started manually. If there are some failures of central monitoring system and
control system, the wind generator shall be only started in a manual manner when
it was stopped.
 
The central monitoring system shall possess anti-electromagnetic ability of
corresponding grading so that the arrangement of components of all control and
protection system could avoid the electromagnetic interference from inner
electric system.
 
The central system provides the communication function with the monitoring
system of substation and open communication protocol, so as to realize the data
exchange with the monitoring system of substation.
 
The electric network shall be equipped with remote monitoring system to monitor
the running state of wind generator and provide full functions of form making
and printing for parameters including wind speed, power, yawing angle, generated
energy, etc, and be able to receive dispatching data from BMS system of electric
network.
 
The remote monitoring system shall be able to meet the requirements of remote
monitoring, and the data format and communication protocol shall be compatible
with other monitoring systems
 
 Electric link
 
The set adopts generator -transformer group wiring mode, box transformer outlay.

 
 

--------------------------------------------------------------------------------

 
 
Frequency: 50Hz（+2/-2Hz）
 
Voltage: Un±10%
 
Flicker: GB12326
 
Harmonic wave: GB/T14549
 
Noises
 
Sound power                104 dB(A)
 
40dB (A) distance         470m
 
Electric system diagram
 
[fig11.jpg]
 
Figure 11: Main components of electric system

 
 

--------------------------------------------------------------------------------

 
 
3. Collectivity technical data of Wind Turbine Generator System
 
No.
 
Description
 
Unit
 
Specifications
1
 
Wind Turbine Generator System
1.1
 
Manufacturer
     
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
 
Model
     
GCN1000 /56
1.3
 
Rated power
 
kW
 
1000
1.4
 
Impeller diameter
 
m
 
56.6
1.5
 
Cut-in wind
 
m/s
 
4
1.6
 
Rated wind speed
 
m/s
 
15
1.7
 
Cut-out wind speed（10min mean value）
 
m/s
 
22
1.8
 
Cut-out limit wind speed(5sec mean value)
 
m/s
 
30
1.9
 
Maximum wind speed proof（5sec mean value）
 
m/s
 
60
1.10
 
Design service life
 
year
 
20
1.11
 
Operating temperature
 
ºC
 
-40—40
2
 
Blade
2.1
 
Blade material
     
Fiber glass reinforced resin
2.2
 
Blade amount
 
Piece
 
2
2.3
 
impeller rotating speed
 
rpm
 
23.0
2.4
 
Linear speed of blade tip
 
m/s
 
68.2
2.5
 
Blade length
 
m
 
27.0
2.6
 
Swept area
 
m2
 
2516.0
2.7
 
Rotation direction (look from the upper wind)
     
Clockwise
3
 
Gearbox
3.1
 
Number of gear stages
     
3 grades, 2-stage star, 1 stage parallel axes
3.2
 
Transmission ratio of speeding increase gearbox
     
67.8
3.3
 
Rated power
 
kW
 
1000
3.4
 
Model of lubricant
     
Mobil SHC 632
3.5
 
Lubrication type
     
Oil-splash lubrication
4
 
Generator
4.1
 
Type
     
Asynchronous generator
4.2
 
Rated power
 
kW
 
1000
4.3
 
Rated voltage
 
V
 
690
4.4
 
Rated frequency
 
Hz
 
50
4.5
 
Rated rotating speed
 
rpm
 
1560
4.6
 
Rated slip
     
4%
4.7
 
Power actor（cos φ）
     
0.99-1（capacitance compensation）
4.8
 
Protection degree
     
IP54
4.9
 
Lubrication methods
     
Charge lubricating grease periodically
4.10
 
Insulation grade
     
H
4.11
 
Model of lubricating grease
     
Mobiltemp 1
5
 
Brake system
5.1
 
Primary brake system
     
Pneumatic brake of blade tip
5.2
 
Secondary brake system
     
Fast axis mechanical disc brake
5.3
 
Brake protection mode
     
Hydraulic release /decompression brake
5.4
 
Hydraulic oil Model
     
SHC 524
6
 
Yawing system
6.1
 
Type /design
     
Hydraulic drive
6.2
 
Control
     
Passive /initiative wind
6.3
 
Lubrication methods
     
Charge lubricating grease periodically
6.4
 
Lubricating grease Model
     
Mobilux EP2
6.5
 
Yawing speed
 
Degree /second
 
0~2 adjustable
6.6
 
Anemoscope model
     
Thies 4.3518.00.000 NPN with heating
6.7
 
Vane model
     
Carlo GavazziDWS-D-DDC13 with heating


 
 

--------------------------------------------------------------------------------

 
 
7
 
Control system
7.1
 
Computer cabinet type/design
     
MITA matching standard cabinet body
7.2
 
Manufacturer /control software development
     
WP3000
7.3
 
Software control interface
     
WP2035
7.4
 
Compensation capacitance
     
CAP
7.5
 
Rated capacity
 
 
 
336
7.6
 
Group number
     
8
7.6.1
 
Power factor of rated output
     
0.98-1
7.6.2
 
75% power factor of rated output
     
0.98-1
7.6.3
 
50% power factor of rated output
     
0.98-1
7.6.4
 
25% power factor of rated output
     
0.98-1
8
 
Lightning protection
8.1
 
Lightning design standard
     
IEC 61400-24 Ed 1
8.2
 
Lightning protection measures
     
Refer to technical specification
8.3
 
Grounding resistance of blower fan
 
Ω
 
≤4
9
 
Tower
9.1
 
Type
     
Welding steel pipe, painting
9.2
 
Top /bottom diameter
 
m
 
1880/3200
9.3
 
steel plate
 
mm
 
10-20
9.4
 
Tower material
     
S355 J2G3
9.5
 
Color of appearance
     
RAL7035
10
 
Weight
10.1
 
Nacelle (excluding impeller)
 
t
 
29
10.2
 
Generator
 
t
 
4.5
10.3
 
Speeding increase gearbox
 
t
 
10.5
10.4
 
Blade
 
t
 
4
10.5
 
Impeller
 
t
 
17
10.6
 
Up section tower
 
t
 
20.1t, 34m
10.7
 
Down section tower
 
t
 
36.9t, 34m
11
 
Noise
       
12
 
Harmonic content
 
%
 
Below nation standard


 
 

--------------------------------------------------------------------------------

 
 
Appendix 2 Supply scope of the seller and itemized price
 
1. Supply scope of the seller and price (RMB yuan)( need to check against main
machine ),
 
S.N.
 
Description
 
Manufacturer
 
Quantity
 
Unit
 
Unit
price
 
Total
price
 
Remark
I
 
Complete machine equipment
 
22115
   
1
 
Nacelle cover
 
Jinuo/Changkai
 
50
 
set
 
12
 
600
   
2
 
Blade (including stall strip and vortex generator）
 
Zhongneng Wind Energy Equipment Co., Ltd / NanFeng Ventilator Co., Ltd.
 
50
 
set
 
82
 
4100
   
3
 
Generator
 
Xiangdian/Dunan
 
50
 
set
 
40
 
2000
   
4
 
Gear-box
 
Erzhong group(Deyang )
 
50
 
set
 
74.2
 
3710
   
5
 
Control system and soft
 
MITS/ China Shipbuilding Industry Corporation 709th Research Institute
 
50
 
set
 
48
 
2400
   
6
 
Centre control system and soft
 
Guoce Nordic
 
1
 
set
 
80
 
80
   
7
 
Support cylinder
 
CCTEC Engineering Co.,Ltd.
 
50
 
set
 
10
 
500
   
8
 
Hydraulic system, cooling, lubrication system assembly
 
Sichuan Crun Limitd
 
50
 
set
 
22
 
1100
   
9
 
Yawing tooth vavle
 
Wazhou Group/Xuzhou Lishang
 
50
 
set
 
11．5
 
575
   
10
 
Yawing drive（hydraulic motor and reducer）
 
Chongchi Gearbox Co., Ltd
 
50
 
set
 
13
 
650
   
11
 
Nacelle chassis
 
CCTEC Engineering Co.,Ltd./ Jiangsu Tian-Ming Machinery Group Co., Ltd.
 
50
 
set
 
10
 
500
   
12
 
Wheel hub and accessories
 
Jiangsu Tian-Ming Machinery Group Co., Ltd.
 
50
 
set
 
23
 
1150
   
13
 
Cabinet bracket
 
Yaxin machine
 
50
 
set
 
2
 
100
   
14
 
Arrester（including high speed shaft and brake caliper
 
KTR(Shanghai)
 
50
 
set
 
12
 
600
   


 
 

--------------------------------------------------------------------------------

 
 
15
 
Elastic element（Elastic bumper block, pad）
 
Zhuzhou Times New Materials Technology Co.,Ltd.
 
50
 
set
 
7.5
 
375
   
16
 
Other parts（Metal screws, standard parts）
     
50
 
set
 
5
 
250
   
17
 
other accessories（including cooling liquid, electric accessories）
     
50
 
set
 
5
 
250
   
18
 
Structural member
     
50
 
set
 
22
 
1100
   
19
 
Final assembly and miscellaneous expenses
     
50
 
set
 
30
 
1500
   
20
 
Other equipment
     
50
 
set
 
11.5
 
575
   
1)
 
Connecting bolt between wheel and blade
 
Deke/Dengfeng
 
50
 
set
 
0.5
 
25
   
2)
 
Connecting bolt between nacelle and tower
 
Deke/Dengfeng
 
50
 
set
 
0.5
 
25
   
3)
 
Connecting bolt between towers
 
Deke/Dengfeng
 
50
 
set
 
0.5
 
25
   
4)
 
Electric accessories of electric power and control cable in tower
 
Anhui Huayuan Cable Group Co., Ltd./Tianjin Jinshan Cable Co., Ltd
 
50
 
set
 
10
 
500
 
Cryocable
5)
 
minitype lifting equipment within wind generator
     
50
 
set
           
6)
 
Steel ladder booster of wind generator
     
50
 
set
           
II
 
Transportation and insurance
 
50
 
set
 
8
 
400
   
III
 
Design and service
 
369.25
   
1
 
Basic tower design
     
14
 
working day
 
0.25
 
3.5
   
2
 
Manufacture supervision of foundation
     
45
 
persons/day
 
0.15
 
6.75
   


 
 

--------------------------------------------------------------------------------

 
 
3
 
Manufacture supervision of tower
     
60
 
persons/day
 
0.15
 
9
   
4
 
Field installation instructions
     
300
 
persons/day
 
0.15
 
45
   
5
 
Debugging and commissioning
     
300
 
persons/day
 
0.15
 
45
   
6
 
Labor cost in 2-year guarantee period
     
2000
 
persons/day
 
o.1
       
7
 
(3 times in the 1st year, 2 times in the 2nd year)
     
15
 
persons/week
 
6
       
8
 
Field training
     
160
 
persons/day
 
48
       
9
 
Design liaison meeting
     
3
 
times
 
6
       
IV
 
Spare parts and special tools
 
115.75
   
1
 
Spare parts (two years after the guarantee period)
     
5
 
set
 
20
 
100
 
（should have special list）
2
 
Consumables(within two-year guarantee period)
 
10
 
Preferential  price（should have special list）
3
 
Special tools
 
5.75
 
Preferential  price（should have special list）
Total price
 
23000


 
 

--------------------------------------------------------------------------------

 
 
Foundation technical information and technical instruction of foundation
construction
 
The design unit with the related design qualification engaged by the buyer
designs the foundation drawing. The seller can dispatch the specialized
technician to manufacture supervision on site according to the requirement of
the buyer. After the start of the project, seller will provide load data used
for foundation design, grounding design requirement and embedded parts drawing.
 
Technicians on site dispatched by seller offer all-the-way technical instruction
to each construction unit (not more than two at most) for the construction of
the first foundation and put forward suggestions and advice to the buyer for the
problems found during the construction process according to the survey report of
soil at each engine location. For other foundations, the buyer shall strictly
construct according the procedure and requirement of the first foundation
construction.
 
Technicians of the seller will go to the site regularly and propose suggestions
and advice to the buyer according to construction situation in written form
during foundation construction.
 
Technical instruction of design and fabrication of wind turbine tower
 
The seller submits design drawings and technical specifications of tower drum
and is responsible for the design quality. The seller discloses and communicate
materials about tower drum design/fabrication and dispatches technicians to the
manufacturing plant the site to offer all-the-way technical instruction to each
manufacturing plant (not more than two at most) for the first foundation and put
forward suggestions and advice to the buyer for the problems found during the
manufacturing process. For other tower drums, the buyer shall strictly construct
according the procedure and requirement of the first tower drum manufacturing.
Technicians of the seller will go to the factory regularly and propose
suggestions and advice to the buyer according to manufacturing situation in
written form.
 
Technical instruction of hoisting operation of the system
 
The seller is responsible for hoisting the generator system, including drawing
up hoisting design and plan, hoisting worker and preparation of equipment. The
seller shall propose suggestions and advice about the hoisting design and plan
to the buyer and dispatches technician to the site within the time designated by
the buyer to offer technical instruction about hoisting of generator set. When
hoisting the first set, technician of the seller must provide all-the-way
technical instruction and put forward suggestions and advice to the buyer in
written form according to the hoisting situation after the hoisting is over. The
seller will provide the complete special tool for hoisting.
 
Installation, debugging and reliability operation of the generator system
 
Installation, debugging and reliability operation of the generator system shall
be completed by the seller who is responsible for the quality. Adjustment of
equipment shall be completed by the foreign side. The buyer shall dispatch
workers for cooperation if the seller requests.

 
 

--------------------------------------------------------------------------------

 
 
Production and connection of 690V dynamic cable joints of each section of tower
drum, connection between liaison interface within the system and cable of
central monitoring system, production and connection of 690V transmission cable
joints connected to the low-voltage distribution cabinet and box transformer
substation entering the generators from outside of generators are finished by
the buyer, and the seller offers technical instruction.
 
During the installation, debugging, reliability operation process, the seller
shall inspection for failure, analyze reasons, eliminate failures and replace
damaged parts if failure and damage appear due to the seller’s reason.
 
Monitoring system must be fully functional and put into normal use before the
first generator goes into reliability operation.
 
Quality guarantee period
 
After the system pass reliability operation that is consecutive, unfailing, safe
and stable for 360 hours and the pre-acceptance certificate is issued, the
seller begins to offer quality guarantee period service in accordance with the
contract, including guarantee of availability and power curve, failure
inspection and elimination and repair of system, replacement of damaged parts,
regular maintenance of system, upgrading of control software or adjustment of
control interface’s displaying content according to the existing function of the
system by the requirement of the buyer.
 
During the quality guarantee period, the seller shall provide written report
about the wind farm to the buyer at the beginning of each month, which
summarizes each and every generator’s running situation (including availability,
power curve and shutdown caused by failure) in last month. The buyer may
exchange advice with the seller about the problems reflected in the running
report.
 
Periodic maintenance during quality guarantee period
 
Both parties shall sign management agreement during quality guarantee period.
The seller shall carry out regular maintenance during this period according to
stipulations in terms of maintenance time, personnel, equipment, maintenance
content in the GCN1000 Type Unit On-Site Maintenance Operation Manual, which is
prepared in strict accordance with relevant technical and safety principles in
IEC standards and National Standards.
 
Technical training
 
The technical training that the seller offers refers to that the buyer’s staff
received at the training center abroad. See the technical training plan offered
by the seller in appendix 4 of this contract for specific time of the technical
training.
 
Technical materials
 
The seller shall offer technical materials(including certificate of quality,
specification, drawing, commissioning manual, installation manual, maintenance
manual, safety manual, operation manual, testing report of all equipments; all
information of purchased parts) in Chinese for the buyer for the purposes of
completing system transport, foundation construction, tower frame fabrication,
hoisting, installation, debugging, running, maintenance, testing, inspection,
overhauling. Basic construction drawing shall meet the requirement of applicable
China design and construction specifications and may be directly applied to
on-site construction. Design drawing of tower drum shall be convenient for the
manufacturer to draw up drawing transformation and processing technology.

 
 

--------------------------------------------------------------------------------

 
 
See appendix 3 of the contract, technical materials and relevant documents
offered by the seller for technical material list and required time for
submission by the seller.
 
Miscellaneous
 
In view of actual situations of different project fields, data such as power
curve, load, and environmental adaptation of the system will be calculated,
inspectioned, and technically supported and the environmental adaptability and
technical performance will be continuously improved according to the wind
conditions.

 
 

--------------------------------------------------------------------------------

 
 
Appendix 3 Technical materials and relevant documents offered by the seller
 
Technical materials the seller offers must belong to the same type of the
products.
 
The list for the technical materials the seller offers is as follows:
 
 
§
Product instruction for wind generator system

 
§
Grid connection data

 
§
Installation manual

 
§
Operation/maintenance manual (electric manual\mechanical manual must meet the
demand of the buyer for disassembling and installing equipment)

 
§
Specifications of cable (domestic equivalent specifications need to be provided)

 
§
Specifications of transformer

 
§
Specifications of fibre cable (domestic equivalent specifications need to be
provided)

 
§
Construction drawing for wind generator foundation

 
§
Entire set of design and processing drawings for tower drum

 
§
Instructions for equipment package, hoisting and transport schematic, and
packing materials, including transport precautions.

 
There must be detailed packing list within each packing box.
 
 
§
Operation and maintenance manual has already contained contents about safety and
technology.

 
§
Outline of wind generator adjustment

 
§
Inspection of the products leaving factory, testing report, certificate of
quality

 
§
All information of purchased parts

 
There should be eight copies of all technical materials in Chinese, and the
electronic copy should be provided.

 

--------------------------------------------------------------------------------

 
 
Appendix 4 Technical training
 
1. Training at seller’s factory
 
Training courses:
 
（1）
Safety training;

（2）
Principles of set structure and major parts;

（3）
Training about wind generator’s operation and maintenance;

（4）
Training about failure treatment of wind generator;

（5）
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme
 
Content
Product knowledge – wind generator
 
Description of wind generator and its parts
Product knowledge – wind farm
 
Description of wind farm and its sub-system and parts
Product knowledge – electric system
 
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
Product knowledge – blade
 
Description of blade, including brake and seesaw function
Product knowledge – hydraulic system
   
Assembling of nacelle; internship (assembled in work shop)
 
Participate in assembling system
Introduction of control system
 
In the assembling factory
Introduction of common failure inspection and repairing
   
Hoisting and commissioning
  
At wind farm field

 
Detailed training contents are determined at the first technical liaison
meeting.

 

--------------------------------------------------------------------------------

 
 
Appendix 5 Qualification and Responsibilities of Seller’s Technical Personnel
 
Technical Services and Design Liaison
 
The Seller provides its on-site technical services to maintain the safe and
normal operation of equipments; during the bidding period, on-site service
schedule (about number of persons and days) will be offered; the seller, in
principle, may provide no more than 600 people for the seller to carry out the
technical services. But, if needed, the seller will offer more personnel free of
charge.
 
On-site Service Schedule
 

       
Planned 
 
Expatriate Personnel
   
No.
 
Contents
 
Number 
of 
People * 
Days
 
Technical 
Title
 
Number of 
People
 
Remarks
1   Foundation Construction Supervision and Acceptance Inspection  
3×15
 
Engineer
 
3
   
2
 
Tower Construction Supervision
 
3×20
 
Engineer
       
3
 
On-site Hoisting Guide
 
300
 
Engineer
 
5
   
4
 
On-site Debugging Service
 
300
 
Engineer
       
5
 
Basic Fan Motor Services
 
200
 
Engineer
 
4
   
6
 
On-site Training
 
10×16
 
Engineer
 
3
   
7
  
Two-year Maintenance Service
  
5×400
  
Engineer
  
3
  
 

 
Responsibilities of Seller’s personnel for on-site technical services are as
follows:
 
Expedite equipment, carry out open-box inspection for goods, cope with quality
problems, and confirm and sign the damage claim.
 
Guide the installation, and debug such equipment; participate in the trial
running as well as the test and acceptance inspection on the performance.
 
Prior to the installation and the debugging, the seller shall prepare a
debugging outline and introduce the program and methods to Buyer as the
technical disclosure.
 
The Buyer shall well coordinate with the Seller’s personnel for on-site
technical services and provide services on living and transportation for their
convenience and the expenses shall be on Buyer’s cost.

 

--------------------------------------------------------------------------------

 
 
The Seller, after the project implementation, shall designate special person for
the design liaison and coordination of the following issues.
 
The design liaison will be held within the territory of the country, and the
time and contents will be decided upon the negotiation of both parties.
 
Buyer’s confirmation of the design shall not be deemed to relieve Seller’s
responsibility on the engineering. The design liaison plan shall be agreed upon
later.
 
Appendix 6 Delivery Schedule of Contract Equipment and Construction Schedule
 
1.
The delivery sequence shall satisfy the requirements of construction schedule.

 
2.
The delivery schedule is as follows:

 
Equipment Delivery Schedule (fill in the time and schedule)
 
Delivery Time
 
Equipment Name
 
Quantity
 
Remark
July 15, 2010
 
1st Batch of Wind Turbine Generator System
 
20 Sets
   
August 10, 2010
 
2nd Batch of Wind Turbine Generator System
 
20 Sets
   
August 30, 2010
 
3rd Batch of Wind Turbine Generator System
 
10 Sets
   

 
Construction Schedule
 
No.
 
Contents
 
Schedule
1
 
Signing the Purchasing Contract of Wind Generator and coming into force
   
2
 
The Seller submitting elementary technical data (loading capacity and drawings
of embedded parts. etc)
 
Within one week after receiving the advance payment
3
 
The Seller submitting manufacturing drawing of tower
 
Within one week after receiving the advance payment
4
 
Design Liaison Meeting
 
The first meeting shall be held in one week after signing the contract to review
and discuss the basic design as well as the design drawings and details related
to tower and the layout of Wind Turbine Generator System.
The second meeting shall be held in 30 days after signing the contract to
discuss the equipment hoisting and transportation plan, manufacturing plan,
issues concerning the electrical part, including short-circuit current,
grounding, harmonic wave, power factor and voltage fluctuation etc, the
selection and configuration of hardware of computer monitoring system,
communication protocol of remote communication system and relevant technical
documents on design.
The third meeting, on construction schedule, including delivery, training,
installation, debugging and coordination, etc, shall be held in 60 days after
the signing
5
 
System Delivery, or on-site assembly
Special tools, spare products and part as well as consumables
   
6
 
On-site hoisting and debugging
   
8
  
Pre-acceptance
  
 

 
 

--------------------------------------------------------------------------------

 
 
Appendix 7: Inspection standard and method
 
1. technical standard
The whole system shall be designed, manufactured and debugged as per latest
general international standards approved by the authoritative institute and
relevant standards issued by the State.
Major standards and specifications are:
CEE
 Standards Approved by International Commission on Rules for the Approval of
Electrical Equipment
IEC
 Standards Approved by International Electrotechnical Commission
ISO
 Standards Approved by International Standard Organization
DIN
 German Industrial Standards
IEC-34
 Standards for Designing Rotating Equipment
GB
 China National Standard
DL
 Electric Power Industry Standard of PRC

2. inspection and test plan
 
The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.
 
3. Factory inspection
 
l
The seller must strictly inspection and test production link within factory. The
contractual equipment provided by the seller must be issued with quality
certificate, inspection record and test report, and as an assembling part of
quality proving documents for delivery.


 

--------------------------------------------------------------------------------

 

 
l
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.

 
l
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.

 
l
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.

 
l
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.

4. Overall principle of on-site inspection
On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.
 
l
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.

 
l
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.

 
l
After the equipments arrive at the site and inspectioned through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.

 
l
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.

 
l
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 250-hour reliability
operation may be conducted.

5. Contents of On-site Debugging
On-site Debugging shall include, but not limited to, the following contents:
 
l
Emergency shutdown

 
l
Braking test (all running conditions)

 
l
Property of yew system

 
l
Test of sudden load rejection

 
l
Overspeed Test

 
l
Engine-compartment Vibration Test

 
l
Auto-Run Function

The followings are instructions of on-site debugging contents, time and methods:
a)
Preparation for Debugging (about 1 day)

 
l
Examine the system grounding and insulation, including box transformer and power
supply circuit provided by the owner;

 
l
Examine the system power supply and transmission circuits, including circuits
among box transformer, control cabinet, converter and motor.

 
l
Connect electrical system of wind driven generator to power

 
l
Inspection whether the positions of mechanical components are proper

 
l
Examine electrical system, and connect system’s internal with power partially


 

--------------------------------------------------------------------------------

 
 
 
l
Examine the wiring of control system

 
l
Examine the communication of control system

 
b)
System debugging (totally 2 days, yet subject to meteorological conditions, e.g.
wind speed)

 
 
l
Test actions of safety chain

 
l
Test yaw and hydraulic system

 
l
Monitor functions of all subsystems, including adjustment and corrections

 
l
Test the low-speed barring of driving chain and speed-raising

 
l
Carry out associated debugging of control system and hydraulic system of wind
driven generator, and realize the auto-start of the system.

c)
Trial running with limited power of wind driven generator

 
l
Auto-start the system, and carry out continuous test on separate load phase
(limit the output power of generator according to the operation conditions: 20%,
50% and full power operation)

 
 
l
Complete the installation and debugging report.

 
6.
Reliability operation

 
l
After the completion of adjustment, single wind generator shall begin within 5
days the reliability operation for 250 hours.

 
l
The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 250 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 10% of the time for reliability operation.

 
l
Moreover, breakdowns incurred by the followings shall not be considered as
failures of fan motor:

 
l
Electric network failure (parameter of electric network is excluded in the
technical specification)

 
l
Meteorological conditions, including wind regime and ambient temperature, are
beyond the operating range specified in the technical specification.

 
l
During the operating period for reliability, the accumulated generation time
shall be no less than 180 hours. If not, the operation for reliability will be
carried on until it reaches the minimum 180 hours. During the period, in case of
the occurrence of rated wind speed, the system shall reach the rated output
power; if no such occurrence, the time for trial operation will be extended. The
extended time, neither for assessment on accumulated generation time nor
assessment on rated working condition, shall be not longer than 250 hours.
During the extended period, the operation for reliability will be considered as
passed as long as the accumulated generation time or the rated output power is
satisfied. Moreover, the system, if failing to satisfy the accumulated time or
the rated wind speed due to wind conditions but operating without any breakdowns
during the entire period, will be considered as qualified.

 
l
During reliability operation period, the accumulative power-generating time of
wind generator shall not be less than 180 hours. If the time is not sufficient,
the reliability operation will extend to 180 hours for accumulated
power-generating time,


 

--------------------------------------------------------------------------------

 


 
l
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.

 
l
After each set passes consecutive 250-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.

 
l
If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.


 

--------------------------------------------------------------------------------

 
 
Appendix 8 Inspection of power curve and availability
 
I. Inspection of power curve
 
1. Power curve
 
See the following table for the guaranteed power curve of this contract by the
seller. This power curve is based on standard air density 1.225 kg/m3.
 
Wind speed m/s 
 
Power kW 
4
 
3
5
 
24
6
 
111
7
 
211
8
 
327
9
 
449
10
 
586
11
 
721
12
 
834
13
 
921
14
 
979
15
 
1011
16
 
1022
17
 
1019
18
 
1011
19
 
1001
20
 
992
21
 
984
22
 
988
23
 
989

 
 

--------------------------------------------------------------------------------

 
 
[ex10-5pg28.jpg]
 
2. Calculation and inspection method for power curve of wind generator
 
During the quality guarantee period, the seller’s guarantee value on power curve
is more than or equal to 95% of the calculated amount of power generation on the
basis of guaranteeing the power curve.

 

--------------------------------------------------------------------------------

 
 
If the buyer has questions about the power curve of any set, it has the right to
raise the question in the quality guarantee period and to measure the power
curve by employing an internationally famous test organization (such as Garrad
Hassan, PB Power or MEASNET member) according to the IEC 61400-12 standard on
its own expenses. This test shall not affect the proceeding of quality guarantee
period. If the result of the test shows that the set does not reach the
guaranteed value on power curve:
 
 
l
The seller shall compensate the buyer the fees for conducting the power curve
test.

 
l
The seller shall pay penalty for not reaching the guaranteed power curve value
to the buyer in accordance with article 11.7 of the contract.


 

--------------------------------------------------------------------------------

 
 
Formula for validating guaranteed power curve value:
 
      Validating generating capacity (S) (unit: KW/H)
 
Actual guaranteed value (W) = —————————————  ×100%
 
                  Guaranteed generating capacity (S) (unit: KW/H)
 
Validating generating capacity (S) = wind frequency (WF) for calculating
generating capacity × power curve value validated by a third party
 
Guaranteed generating capacity (B) = wind frequency (WF) for calculating
generating capacity × power curve value validated by the seller.
 
Calculation of power amount shall be conduced with EXCEL or ALWIN. Wind
frequency used for calculating power amount use vibound distribution or on-site
actual wind frequency (wind measuring data require no less than one year)
approved by both parties. This calculation shall be made by an independent
authentification organization.
 
II. Inspection of availability
 
During quality guarantee period, the seller’s guarantee value for availability
is more than or equal to 95%.
 
1. Calculation of availability
 
The formula for calculating availability is as follows:
 
[formula.jpg]
× 100%,

 
Among which
A           availability [%]
P            statistical time part after modification The time part is the
Gregorian calendar year, i.e. 8760 hours for general year and 8784 hours for
leap year.
T            Total shutdown time, total shutdown time within P.
N            shutdown time not caused by the seller
 
N                 Definition (for shutdown time not caused by the seller)
 
 
l
Grid interruption and invalidity besides normal grid parameters

 
l
Grid shutoff within plan

 
l
Failure of main transformer (if within the buyer’s scope of supply)

 
l
Maintenance (24 hours/year at most)

 
l
Test or expert study required by the buyer

 
l
Measurements proposed or required by the buyer

 
l
Shutdown of generator system caused by official requirements (such as noise
class, flickering shadow.

 
l
Icing

 
l
Wind speed lower than cut-in wind speed

 
l
Wind speed higher than cut-in wind speed

 
l
Any shutdown caused by the buyer


 

--------------------------------------------------------------------------------

 


 
l
Shutdown caused by the remote liaison problems within the obligation of the
buyer

 
l
Lightening

 
l
Deliberate destroy or malicious damage

 
l
Storm

 
l
Environmental conditions beyond situations specified by “wind farm climate”
documents

 
l
Stealing and theft

 
l
Strike, rebellion, domestic riot and civil war whether stated in advance or not

 
l
Earthquake and flood

 
l
External fire and explosion

 
l
Impact and crash caused by aircraft or other falling objects

 
l
Casting loose of cable

 
 
l
Self-test of system

 
 

--------------------------------------------------------------------------------

 
 
Appendix 9 Special tools, spare parts and expendables
 
1. List of special tools (RMB Yuan)
 
Name
 
Name
 
Specification
 
Quantity
 
Unit
 
Unit price
   
Total price
 
1
 
Flat sling
 
3T-5 m
   
2
 
Piece
   
220
     
440
 
2
 
Prolonged nylon sling
 
10T-20M
   
2
 
Piece
   
4800
     
9600
 
3
 
Flat sling
 
10T-10M
   
2
 
Piece
   
2460
     
5280
 
4
 
Lifting wire rope
 
30T*5M
   
4
 
Piece
   
720
     
2880
 
5
 
19mm sleeve head
 
3/4"24mm
   
2
 
Piece
   
170
     
340
 
6
 
19mm sleeve head
 
3/4"27mm
   
2
 
Piece
   
170
     
340
 
7
 
19mm sleeve head
 
3/4"30mm
   
2
 
Piece
   
170
     
340
 
8
 
19mm sleeve head
 
3/4"32mm
   
2
 
Piece
   
170
     
340
 
9
 
19mm sleeve head
 
3/4"36mm
   
2
 
Piece
   
170
     
340
 
10
 
19mm sleeve head
 
3/4"41mm
   
2
 
Piece
   
170
     
340
 
11
 
25mm sleeve head
 
1"32mm
   
2
 
Piece
   
170
     
340
 
12
 
25mm sleeve head
 
1"36mm
   
2
 
Piece
   
170
     
340
 
13
 
25mm sleeve head
 
1"41mm
   
2
 
Piece
   
170
     
340
 
14
 
25mm sleeve head
 
1"46mm
   
2
 
Piece
   
170
     
340
 
15
 
Blade protective tool
 
GCN-T-B001
   
1
 
Piece
   
2,000
     
2,000
 
16
 
Slinger
 
10t
   
4
 
Piece
   
400
     
1600
 
17
 
Special hoisting tool for tower frame
 
GCN-T-T001
   
2
 
Piece
   
6,000
     
12,000
 
18
 
Special hoisting tool for nacelle
 
GCN-T-N001
   
4
 
Piece
   
1,200
     
4,800
 
19
 
Back safety belt
       
10
 
Set
   
2,800
     
28,000
 
20
 
Escape system
       
10
 
Set
               
21
 
Special torque spanner
       
2
 
Set
               
Total
     
70,000
 
Favorable price
     
57,500
 

 
 

--------------------------------------------------------------------------------

 
 
2. List of spare parts (RMB Yuan)
 
S.N.
 
Equipment name
 
specification
 
Unit
 
Quantity
   
Unit Price
   
Total Price
 
1
 
Spare part kits for control system, each set contains:
     
Set
    5              
　
 
Wind speed sensor (with signal cable)
 
Thics 4.3518 NPN with heating
 
No.
    20       4, 900    
98,000　
 
　
 
Wind direction sensor (with signal cable)
 
Carlo GavazziDWS with heating
 
No
    20       4,300    
　86,000
 
　
 
 System main controller
 
Mita WP 3000
 
No
    5       80,062    
　400,310
 
2
 
Electric spare part kits, each set includes:
     
Set
    5                
　
 
Breaker
 
GV2ME16/9-14A
 
No
    5       288       1,440  
　
 
Soft cut-in model
 
WP4060
 
No
    5       22,000       110,000  
　
 
Contactor for capacitor compensation
 
Schnaid LCIDK(690V)
 
No
    5       200       1,000  
　
 
Inductance limit switch (Inductance type)
 
TURCK Bi- EM12E AP45XLD-H1141 2mm
 
No
    30       280    
8,400　
 
　
 
Fuse (of different categories)
 
Schnaid NHOO 100A 690V
 
No
    30       95    
　2,850
 
　
 
Motor contactor
 
Schnaid LCD09
 
No
    10       200    
2,000　
 
　
 
Protective device for motor overload (thermal relay)
 
Schnaid LRD 07
 
No
    20       200    
4,000　
 
　
 
Soft starter of motor
 
Mita 8936080
 
No
    20       3,800    
　76,000
 
　
 
Protective device for motor short-circuit
 
GV2ME07 (0.6A-2.5A)
 
No
    20       300    
　6,000
 
　
 
24v Relay
 
OMORON G2R-1 –SNIS 24VDC
 
No
    20       200    
　4,000
 
3
 
Spare part kits for yawing system, each set contains:
     
Set
    5                  
　
 
Hydraulic station motor of yawing system
 
ABB (SHANGHAI) M2QA 112M4A
 
No
    5       3,000       15,000  
4
 
Spare part kits for hydraulic mechanism, each set contains
     
Set
    5                  
　
 
Wheel hub hydraulic station motor
 
ABB (SHANGHAI) M2QA 80M4B
 
No
    5       3,000       15,000  
5
 
Other spare part kits, each set includes:
     
Set
    5                  
　
 
Safe valve of blade tip(burst  valve)
 
Niming 120 Bar Press
 
No
    50       1,500    
　75,000
     
Motor of cooling water pump
 
ABB (SHANGHAI) M2QA 80M2B
        5       3,000       15,000  
　
 
Oil pump of main gear
 
ABB ( SHANGHAI ) M2QA 132M6A
 
No
    5       3,000       15,000  
　
 
Brake pad
 
KTR ( SHANGHAI )  490 1925 - 001
 
No
    20       3,000       60,000  
　
 
Micro-switch of brake caliper
 
German SVENDBORG Sensie
 
No
    5       1,000       5,000  
Total
 
　
         
　
                 

 
 

--------------------------------------------------------------------------------

 
 
3. Consumables list (RMB Yuan)
 
No.
 
Name.
 
Model
 
Unit
 
Quantity
   
Price/unit
   
Price
 
1
 
Hydraulic oil
 
SHC 524
 
Litre　
    640       100       64,000  
2
 
grease used for generator
 
Mobiltemp 1
 
ＫＧ
    5       70       350  
3
 
Grease used for yawing bearing
 
Mobilux EP2
 
ＫＧ
    15       150       2,250  
4
 
Master gear lubricant
 
SHC 632
 
Litre
    3,600       105.81       380,920  
5
 
Master gear lubricant filter
 
1300R
 
Set
    50       2,800       140,000  
6
 
Yawing lubricant filter
 
ＲＦＡ－６３Ｘ１０ＬＹ
 
Set
    50       500       25,000  
7
 
Wheel hub hydraulic oil filter
 
ＨＸ－ＢＨ－２５Ｘ１０
 
Set
    50       500       25,000  
8
 
Elastic component of oscillation bearing
 
DW-HP-4022
 
Set
    20       2,124       42,480  
９
 
Generator carbon brush
     
No.
    100                      
Total
                            680,000  
10
 
Favorable price
                            100,000  

 

--------------------------------------------------------------------------------


 
Appendix 10: Acceptance certificate form
 
Guoce GCN1000/56.6 Type Wind Turbine Generator System
 
Acceptance Certificate
 
Wind Turbine Generator System Model

   
GCN1000/56.6
   
No. of Ex-factory
     
Date of Ex-factory

 
Manufacturer: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Project title:
 
Guoce Nord GCN1000/56.6 type Wind Turbine Generator System is manufactured by
Wuhan Guoce Nordic New Energy Co., Ltd. and is responsible for the installation
guidance and commissioning, since the date of commissioning completion, it will
undergo 250h commissioning. The Wind Turbine Generator System will enter into
quality warranty, and then the Seller will not be responsible for the operation
and maintenance responsibility. After the certificate is signed by
representatives of both Buyer and Seller, it will have the legal force, both
Buyer and Seller should implement strictly.
 
Seller’s representative:
Buyer’s representative:
   
Date:
Date:

 
 

--------------------------------------------------------------------------------

 